UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	June 1, 2011 — May 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Equity Fund Annual report 5 | 31 | 12 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 7 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Financial statements 13 Federal tax information 56 About the Trustees 57 Officers 59 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund involves the risk that the stock prices of the companies in the portfolio will fall or will fail to rise. Many factors can adversely affect a stock’s performance, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide continue to be buffeted by headwinds out of Europe and evidence of a slowing global economy. The coming election in the United States has added to uncertainty around important economic issues at the federal and state levels. It is prudent to expect this volatility to stay with us as policymakers around the world work out solutions to debt issues and pave the way to sustained economic growth. Long-term investors should also understand that Putnam’s experienced investment team is trained to uncover opportunities in precisely this type of environment, while actively seeking to guard against downside risk. As always, it is wise to rely on the expertise and insights of your financial advisor, someone who can help you maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 7–8 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 2 Interview with your fund’s portfolio manager Jeff, in the fund’s semiannual update you said you were adding emphasis on U.S. equities. How did this strategy fare? We saw an opportunity in U.S. stocks during the months of December and January, and moved to overweight positions in both large caps and small caps, and in both growth-and value-style stocks. Our decision was based on the relative resilience of the U.S. economic recovery. Although the debt ceiling negotiations during the summer of 2011 had a depressing effect on stock prices, the economic fundamentals remained relatively healthy, in our view. Our research suggested U.S. companies would deliver an attractive level of earnings and profits, and this proved to be true for the period. Also, the U.S. market appeared much more attractive to us than other regions of the world. Europe’s debt problems and the austerity measures that had been introduced in many economies were slowing growth, and even pushing some of the smaller economies into recession. At the same time, a slowdown in China’s economic growth was just one sign of risk in emerging markets. Other large markets such as India and Brazil also slowed. Our decision to emphasize U.S. stocks has helped portfolio performance. During the second half of the fiscal period, the S&P 500 Index rose 6.23%, while the MSCI EAFE Index of international stocks declined 4.70%. Emerging markets also lagged the United States, with the MSCI Emerging Markets Index (ND) down 1.14%. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 5/31/12. See pages 2 and 7–8 for additional fund performance information. Indexdescriptions can be found on page 11. 3 What is your view of the crisis in Europe, as problems mount in Greece, Spain, and Italy? It’s a serious situation. Even though the issues began to surface over two years ago, policy interventions so far have addressed symptoms rather than the disease. For example, after much reluctance, the European Central Bank instituted Long-Term Refinancing Operations during the past winter. This relieved short-term funding pressure on European banks by providing over $1 trillion in liquidity, giving banks access to three-year loans to replace overnight lending. This helped lift markets from January until March, but its effects faded because it did not resolve structural imbalances that created the short-term funding pressure. Thus far, policy interventions have stimulated short-term relief rallies, but have not cleared the road for sustained growth. Behind the scenes, of course, European political leaders are negotiating structural reforms. We believe that it may take even worse market conditions to push leaders toward a real solution. What impact did currencies have on performance? As a global fund, we have a variety of currency exposures in the portfolio. The currency exposures are achieved both by owning international securities and by active strategies using forward currency contracts, a type of derivative. We establish currency exposures and hedge foreign exchange risk that we consider unattractive. For the period as a whole, the U.S. dollar was relatively strong, and exposures to international currencies generally did not add to performance. In addition, some of our active currency strategies detracted from portfolio results. We had a short position on the euro amid Europe’s difficulties. However, despite Europe’s travails, the single currency remained relatively strong against the dollar at the time we had this position, and weakened much later in the period, when we did not have the same exposure. Also, our positioning in the Australian dollar hindered performance. It has been one of the world’s This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 5/31/12. Short-term holdings are excluded. Holdings will vary over time. 4 strongest currencies in recent years, and we expected some weakness. However, the Australian dollar remained relatively strong. What other factors influenced your results in the period? Aside from the regional weightings I described, our stock selection choices played a role. The results were mixed across regions. In the United States and developed international markets, stock selection added to performance. Our U.S. holdings, on average, outperformed the broader U.S.market. Our advantage was particularly helpful in developed international markets, which generally posted negative results in the period. How did derivatives play a role in your strategies? We used futures contracts to manage exposure to market risk and to gain equity exposure with our cash holdings. With total return swaps, we managed specific sector, industry, and market exposures, and hedged the risks involved with these exposures. What is your outlook for markets and the fund in the coming months? We have a somewhat pessimistic outlook for markets in the second half of calendar year 2012, and we have reduced some of the portfolio’s risk exposures accordingly. We changed our stance because of the situation in Europe and because of signs that we believe indicate a lower trajectory of economic growth in the United States and the global economy. In Europe, the urgency of structural reforms has increased. Spain and Italy face unsustainable borrowing costs, and Greece’s new government wants to pursue relaxing the constraints on its budget. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 5 Recent U.S. economic data, especially a lower level of job creation and lower consumer confidence, suggest that the expansion may have shifted to a lower trajectory. While we do not anticipate a recession, it is also difficult to anticipate much of a rebound in the economy. The fiscal policy outlook is negative unless Congress acts before 2013. Taxes are currently slated to increase and government spending to decrease. Although a last-minute solution remains possible, the uncertainty that is likely over the next several months could cause businesses to delay hiring and investment decisions. In response to these conditions, we believe a lower risk profile is warranted. We have maintained the underweights to stocks in Europe and in emerging markets that we established during the past fiscal year. We continue to believe U.S. stocks offer more attractive potential on a relative basis, and within this position our emphasis remains on less volatile, low-beta large caps. Jeff, thanks for commenting on the fundtoday. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS Risk-averse investors around the world are stampeding into government bonds, driving yields to record lows. In the United States, the rate on a 10-year U.S. Treasury note recently dipped to levels not seen since 1945. Several factors have driven the prices of U.S. Treasuries higher and their yields lower, including concerns about a U.S. economic slowdown, Europe’s dire economic situation, and the decelerating economies of China and India. In early June, the 10-year Treasury note yield fell to 1.54%, below the prior low of 1.55%, which was reached just after World War II. At the time, the U.S. government had instituted price controls, and interest rates were kept artificially low to foster financial stability. In several developed economies around the globe, 10-year government bond yields are well below those in the United States. 6 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/12 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 64.36% 54.91% 64.34% Annual average 15.95 13.92 15.95 3 years 38.70 30.76 38.68 Annual average 11.52 9.35 11.52 1 year –7.40 –12.73 –7.41 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A shares reflect the deduction of the maximum 5.75% sales charge levied at the time of purchase. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A 1% short-term trading fee may apply to shares exchanged or sold within 7 days of purchase. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 5/31/12 Putnam Equity Lipper Multi-Cap Growth Russell 3000 Index Blended Index Funds category average* Life of fund 73.93% 67.55% 79.19% Annual average 17.92 16.62 18.81 3 years 53.58 43.04 52.65 Annual average 15.38 12.67 14.99 1 year –1.87 –6.75 –5.24 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net assetvalue. * Over the 1-year, 3-year, and life-of-fund periods ended 5/31/12, there were 500, 415, and 409 funds, respectively, in this Lipper category. 7 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class Y shares would have been valued at $16,434. Fund price and distribution information For the 12-month period ended 5/31/12 Distributions Class A Class Y Number 1 1 Income — — Capital gains — Long-term $0.636 $0.636 Capital gains — Short-term 0.543 0.543 Total Before After Net sales sales asset Share value charge charge value 5/31/11 $12.28 13.03 $12.28 5/31/12 10.11 10.73 10.11 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 70.86% 61.04% 70.84% Annual average 16.86 14.86 16.86 3 years 44.67 36.36 44.54 Annual average 13.10 10.89 13.07 1 year –2.06 –7.72 –2.07 8 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class Y Net expenses for the fiscal year ended 5/31/11* 1.33% 1.08% Total annual operating expenses for the fiscal year ended 5/31/11 1.82% 1.57% Annualized expense ratio for the six-month period ended 5/31/12† 1.07% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December1, 2011, to May31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000*† $5.46 $5.46 Ending value (after expenses) $1,041.30 $1,041.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 9 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May31, 2012, use the following calculation method. To find the value of your investment on December1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000*† $5.40 $5.40 Ending value (after expenses) $1,019.65 $1,019.65 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 10 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from Europe, Australasia, and the Far East. Putnam Equity Blended Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging MarketsIndex (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 11 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2012, Putnam employees had approximately $326,000,000 and the Trustees had approximately $77,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 13 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Dynamic Asset Allocation Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Dynamic Asset Allocation Equity Fund (the “fund”) (formerly Putnam Asset Allocation: Equity Portfolio) at May 31, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at May 31, 2012 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 17, 2012 14 The fund’s portfolio 5/31/12 COMMON STOCKS (93.1%)* Shares Value Advertising and marketing services (—%) Constant Contact, Inc. † 133 $2,693 Nu Skin Enterprises, Inc. Class A 75 3,216 ValueClick, Inc. † 87 1,526 Aerospace and defense (1.2%) European Aeronautic Defense and Space Co. NV (France) 703 23,667 Exelis, Inc. 1,426 14,260 Lockheed Martin Corp. 1,239 102,588 Raytheon Co. 1,748 87,959 Smith & Wesson Holding Corp. † 548 3,694 Agriculture (0.2%) Andersons, Inc. (The) 16 697 Archer Daniels-Midland Co. 88 2,805 Black Earth Farming, Ltd. SDR (Sweden) † 158 200 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 454 First Resources, Ltd. (Singapore) 5,000 6,461 Golden Agri-Resources, Ltd. (Singapore) 16,000 8,071 GrainCorp, Ltd. (Australia) 187 1,710 KWS Saat AG (Germany) 3 725 PT Astra Agro Lestari Tbk (Indonesia) 500 1,088 SLC Agricola SA (Brazil) 71 684 Vilmorin & Cie (France) 7 687 Viterra, Inc. (Canada) 156 2,417 Wilmar International, Ltd. (Singapore) 1,000 2,840 Airlines (0.4%) Alaska Air Group, Inc. † 110 3,773 Delta Air Lines, Inc. † 4,951 59,906 International Consolidated Airlines Group SA (United Kingdom) † 2,582 5,690 Korean Air Lines Co., Ltd. (South Korea) † 212 8,119 US Airways Group, Inc. † 391 5,169 Automotive (1.3%) Brilliance China Automotive Holdings, Inc. (China) † 8,000 7,844 Daimler AG (Registered Shares) (Germany) 303 14,061 Dana Holding Corp. 286 3,810 General Motors Co. † 2,995 66,488 Hino Motors, Ltd. (Japan) 3,000 19,946 Isuzu Motors, Ltd. (Japan) 5,000 26,736 Kia Motors Corp. (South Korea) 277 18,823 Lear Corp. 564 22,475 Localiza Rent a Car SA (Brazil) 835 13,248 Navistar International Corp. † 503 14,054 Suzuki Motor Corp. (Japan) 900 18,744 Volkswagen AG (Preference) (Germany) 114 18,237 15 COMMON STOCKS (93.1%)* cont. Shares Value Banking (5.9%) Agricultural Bank of China, Ltd. (China) 36,000 $14,564 Australia & New Zealand Banking Group, Ltd. (Australia) 1,430 29,113 Banco Santander Central Hispano SA (Spain) 1,723 9,164 Bank Mandiri (Persero) Tbk PT (Indonesia) 18,500 13,580 Bank of America Corp. 1,361 10,003 Bank of the Ozarks, Inc. 115 3,340 Barclays PLC (United Kingdom) 8,525 23,438 BNP Paribas SA (France) † 545 17,384 Cardinal Financial Corp. 288 3,283 China Construction Bank Corp. (China) 48,000 33,271 Citigroup, Inc. 748 19,829 Citizens & Northern Corp. 182 3,176 City National Corp. 143 7,104 Commonwealth Bank of Australia (Australia) 646 31,086 DBS Group Holdings, Ltd. (Singapore) 1,000 10,259 East West Bancorp, Inc. 502 11,240 Financial Institutions, Inc. 184 3,007 First Financial Bancorp 155 2,381 FirstRand, Ltd. (South Africa) 2,614 7,959 Flushing Financial Corp. 314 4,051 Hachijuni Bank, Ltd. (The) (Japan) 2,000 9,571 Hanmi Financial Corp. † 387 3,634 Heartland Financial USA, Inc. 125 2,375 Home Bancshares, Inc. 140 3,938 HSBC Holdings PLC (London Exchange) (United Kingdom) 5,231 41,315 ICICI Bank, Ltd. (India) 330 4,603 Industrial and Commercial Bank of China, Ltd. (China) 46,000 27,974 Itau Unibanco Holding SA ADR (Preference) (Brazil) 753 10,896 JPMorgan Chase & Co. 7,277 241,232 Kasikornbank PCL NVDR (Thailand) 3,100 15,103 Lloyds Banking Group PLC (United Kingdom) † 24,149 9,529 MainSource Financial Group, Inc. 281 3,108 Mitsubishi UFJ Financial Group, Inc. (Japan) 3,500 15,186 National Australia Bank, Ltd. (Australia) 536 11,737 Northern Trust Corp. 1,568 67,706 Peoples Bancorp, Inc. 180 3,379 PNC Financial Services Group, Inc. 1,150 70,633 Popular, Inc. (Puerto Rico) † 153 2,336 Republic Bancorp, Inc. Class A 68 1,435 Resona Holdings, Inc. (Japan) 2,200 8,282 Sberbank of Russia ADR (Russia) † 1,922 19,118 Southside Bancshares, Inc. 231 4,846 Standard Chartered PLC (United Kingdom) 421 8,538 Svenska Handelsbanken AB Class A (Sweden) 532 14,946 Swedbank AB Class A (Sweden) 1,067 15,278 Virginia Commerce Bancorp, Inc. † 460 3,795 16 COMMON STOCKS (93.1%)* cont. Shares Value Banking cont. Walker & Dunlop, Inc. † 151 $1,771 Washington Banking Co. 227 3,080 Wells Fargo & Co. 6,562 210,311 Westpac Banking Corp. (Australia) 658 13,005 Beverage (1.4%) Anheuser-Busch InBev NV (Belgium) 211 14,282 Coca-Cola Co. (The) 914 68,303 Diageo PLC (United Kingdom) 642 15,305 Dr. Pepper Snapple Group, Inc. 1,460 60,240 Grupo Modelo SA de CV Ser. C (Mexico) 1,621 11,268 Heineken Holding NV (Netherlands) 314 12,725 Molson Coors Brewing Co. Class B 1,060 40,757 PepsiCo, Inc. 454 30,804 SABMiller PLC (United Kingdom) 249 9,221 Biotechnology (1.1%) Affymax, Inc. † 264 3,733 Amarin Corp. PLC ADR (Ireland) † 95 1,126 Amgen, Inc. 417 28,990 AVEO Pharmaceuticals, Inc. † 126 1,604 Celgene Corp. † 444 30,303 Cubist Pharmaceuticals, Inc. † 131 5,256 Gilead Sciences, Inc. † 1,550 77,423 Medicines Co. (The) † 565 12,419 Onyx Pharmaceuticals, Inc. † 58 2,655 PDL BioPharma, Inc. 706 4,582 RTI Biologics, Inc. † 665 2,387 Spectrum Pharmaceuticals, Inc. † 514 5,957 United Therapeutics Corp. † 643 28,446 Broadcasting (0.5%) Belo Corp. Class A 1,329 7,682 CBS Corp. Class B 2,657 84,811 Sinclair Broadcast Group, Inc. Class A 682 5,551 Cable television (1.4%) Comcast Corp. Class A 7,350 212,488 HSN, Inc. 142 5,524 IAC/InterActiveCorp. 782 35,127 Kabel Deutschland Holding AG (Germany) † 194 11,014 Capital goods (—%) Great Lakes Dredge & Dock Corp. † 1,196 7,774 Chemicals (3.4%) Agrium, Inc. (Canada) 32 2,500 Albemarle Corp. 491 29,804 American Vanguard Corp. 212 5,713 Arkema (France) 22 1,445 17 COMMON STOCKS (93.1%)* cont. Shares Value Chemicals cont. BASF SE (Germany) 439 $30,664 Cambrex Corp. † 455 3,271 CF Industries Holdings, Inc. 321 54,878 Cytec Industries, Inc. 302 18,259 Formosa Chemicals & Fibre Corp. (Taiwan) 2,000 5,293 Givaudan SA (Switzerland) 8 7,444 Incitec Pivot, Ltd. (Australia) 537 1,486 Innophos Holdings, Inc. 179 9,036 Innospec, Inc. † 159 4,202 Intrepid Potash, Inc. † 46 903 K&S AG (Germany) 94 3,757 Koninklijke DSM NV (Netherlands) 312 14,907 Koppers Holdings, Inc. 147 5,161 Landec Corp. † 498 3,640 Linde AG (Germany) 120 18,441 LyondellBasell Industries NV Class A (Netherlands) 1,421 56,073 Minerals Technologies, Inc. 28 1,772 Monsanto Co. 2,023 156,175 Mosaic Co. (The) 34 1,621 NewMarket Corp. 15 3,132 Nitto Denko Corp. (Japan) 800 32,466 Nufarm, Ltd. (Australia) 268 1,292 PolyOne Corp. 436 5,768 Potash Corp. of Saskatchewan, Inc. (Canada) 95 3,755 PPG Industries, Inc. 707 73,132 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 2,858 Syngenta AG (Switzerland) 85 27,392 TPC Group, Inc. † 96 3,033 Tronox, Inc. † 24 3,888 Valspar Corp. 534 25,744 W.R. Grace & Co. † 230 12,075 Westlake Chemical Corp. 157 8,555 Yara International ASA (Norway) 51 1,933 Coal (0.2%) Alpha Natural Resources, Inc. † 279 2,924 Cloud Peak Energy, Inc. † 169 2,616 Peabody Energy Corp. 1,154 26,957 PT Adaro Energy Tbk (Indonesia) 64,500 10,087 Commercial and consumer services (1.6%) Alliance Data Systems Corp. † 400 50,400 Alliance Global Group, Inc. (Philippines) 23,900 6,845 Bunzl PLC (United Kingdom) 869 13,708 Compass Group PLC (United Kingdom) 859 8,425 Daum Communications Corp. (South Korea) 80 6,853 Deluxe Corp. 240 5,549 18 COMMON STOCKS (93.1%)* cont. Shares Value Commercial and consumer services cont. Dun & Bradstreet Corp. (The) 332 $22,433 Expedia, Inc. 578 26,524 Global Cash Access Holdings, Inc. † 1,012 7,135 Global Payments, Inc. 736 31,265 Randstad Holding NV (Netherlands) 125 3,412 Standard Parking Corp. † 167 3,175 Swire Pacific, Ltd. Class A (Hong Kong) 3,000 32,352 TNS, Inc. † 454 8,118 Towers Watson & Co. Class A 386 23,260 URS Corp. 534 19,315 VistaPrint NV † 708 23,987 Communications equipment (0.7%) Cisco Systems, Inc. 8,063 131,669 Plantronics, Inc. 102 3,069 Wistron NeWeb Corp. (Taiwan) 2,149 3,881 Components (—%) Coherent, Inc. † 57 2,516 Computers (4.6%) Acme Packet, Inc. † 117 2,677 Actuate Corp. † 1,498 10,007 Anixter International, Inc. 55 3,163 Apple, Inc. † 1,171 676,521 Aspen Technology, Inc. † 163 3,602 Brocade Communications Systems, Inc. † 3,499 16,270 Dell, Inc. † 4,291 52,908 Fujitsu, Ltd. (Japan) 7,000 30,641 InnerWorkings, Inc. † 235 2,771 Ixia † 185 1,957 Monotype Imaging Holdings, Inc. † 172 2,356 MTS Systems Corp. 85 3,286 Netscout Systems, Inc. † 277 5,554 Polycom, Inc. † 1,043 11,932 Procera Networks, Inc. † 110 2,299 RealPage, Inc. † 134 2,392 Silicon Graphics International Corp. † 344 2,026 SolarWinds, Inc. † 62 2,843 Synchronoss Technologies, Inc. † 69 1,236 Western Digital Corp. † 917 28,785 Xyratex, Ltd. (United Kingdom) 213 2,437 Conglomerates (2.3%) AMETEK, Inc. 946 47,972 Danaher Corp. 2,467 128,210 General Electric Co. 6,665 127,234 Marubeni Corp. (Japan) 1,000 6,406 19 COMMON STOCKS (93.1%)* cont. Shares Value Conglomerates cont. Siemens AG (Germany) 151 $12,442 Tyco International, Ltd. 2,178 115,782 Construction (0.6%) Asia Cement Corp. (Taiwan) 8,000 9,555 Chicago Bridge & Iron Co., NV (Netherlands) 663 23,828 China National Building Material Co., Ltd. (China) 8,000 9,709 China National Materials Co., Ltd. (China) 25,000 7,988 China Shanshui Cement Group, Ltd. (China) 12,000 9,570 Empresas ICA SAB de CV (Mexico) † 7,133 10,677 Fortune Brands Home & Security, Inc. † 1,125 25,448 Multiplan Empreendimentos Imobilliarios SA (Brazil) 339 8,051 Siam Cement PCL NVDR (Thailand) 1,200 12,900 Consumer (0.1%) Christian Dior SA (France) 53 6,956 Helen of Troy, Ltd. (Bermuda) † 87 2,739 Consumer finance (0.3%) African Bank Investments, Ltd. (South Africa) 3,813 16,356 Cardtronics, Inc. † 170 4,763 Housing Development Finance Corp. (India) 566 6,598 LIC Housing Finance, Ltd. (India) 1,553 6,555 Nelnet, Inc. Class A 175 4,085 Ocwen Financial Corp. † 513 8,223 Portfolio Recovery Associates, Inc. † 36 2,488 Consumer goods (0.8%) Church & Dwight Co., Inc. 291 15,493 Kao Corp. (Japan) 700 18,107 Prestige Brands Holdings, Inc. † 203 2,787 Procter & Gamble Co. (The) 1,661 103,464 Consumer services (0.2%) Avis Budget Group, Inc. † 733 10,885 Corrections Corporation of America † 772 20,126 Dollar Thrifty Automotive Group † 38 3,100 Distribution (0.2%) Beacon Roofing Supply, Inc. † 252 6,262 Spar Group, Ltd. (The) (South Africa) 523 6,771 Spartan Stores, Inc. 148 2,479 Toyota Tsusho Corp. (Japan) 1,000 18,466 Electric utilities (2.7%) AES Corp. (The) † 3,891 47,042 Ameren Corp. 1,496 48,336 CenterPoint Energy, Inc. 2,569 51,971 Chubu Electric Power, Inc. (Japan) 300 4,587 CMS Energy Corp. 1,643 38,282 20 COMMON STOCKS (93.1%)* cont. Shares Value Electric utilities cont. DTE Energy Co. 1,006 $57,171 Enel SpA (Italy) 3,598 10,272 Entergy Corp. 999 64,465 GDF Suez (France) 768 15,262 PG&E Corp. 2,103 91,901 Red Electrica Corporacion SA (Spain) 414 15,330 TECO Energy, Inc. 1,512 26,309 Westar Energy, Inc. 830 23,755 Electrical equipment (1.3%) ABB, Ltd. (Switzerland) 1,001 15,775 Emerson Electric Co. 3,185 148,962 Harbin Electric Co., Ltd. (China) 8,000 7,761 Hitachi, Ltd. (Japan) 7,000 40,110 Mitsubishi Electric Corp. (Japan) 4,000 31,496 Newport Corp. † 107 1,272 Electronics (2.6%) Acacia Research — Acacia Technologies † 51 1,773 Agilent Technologies, Inc. 1,640 66,682 Asustek Computer, Inc. (Taiwan) 1,000 10,017 Broadcom Corp. Class A † 1,574 50,919 China Automation Group, Ltd. (China) 23,000 5,986 Cirrus Logic, Inc. † 155 4,452 EnerSys † 197 6,497 FEI Co. † 222 10,161 GSI Group, Inc. † 509 5,909 Hollysys Automation Technologies, Ltd. (China) † 1,128 10,129 Hon Hai Precision Industry Co., Ltd. (Taiwan) 4,200 12,312 Infineon Technologies AG (Germany) 1,756 13,893 Integrated Silicon Solutions, Inc. † 268 2,508 Intel Corp. 2,592 66,977 L-3 Communications Holdings, Inc. 604 41,187 LITE-ON IT Corp. (Taiwan) 8,000 7,639 NVIDIA Corp. † 2,297 28,552 Omnivision Technologies, Inc. † 140 2,265 QLogic Corp. † 3,135 42,667 Samsung Electronics Co., Ltd. (South Korea) 60 61,563 SK Hynix, Inc. (South Korea) † 510 9,982 Skyworks Solutions, Inc. † 148 3,975 Tripod Technology Corp. (Taiwan) 2,440 6,801 TTM Technologies, Inc. † 259 2,393 Vishay Intertechnology, Inc. † 1,427 15,155 Energy (oil field) (1.4%) Basic Energy Services, Inc. † 358 4,060 Compagnie Generale de Geophysique-Veritas (CGG-Veritas) (France) † 890 19,435 Eurasia Drilling Co., Ltd. GDR (Russia) 596 15,024 21 COMMON STOCKS (93.1%)* cont. Shares Value Energy (oil field) cont. Helix Energy Solutions Group, Inc. † 485 $8,308 Key Energy Services, Inc. † 498 4,935 Mitcham Industries, Inc. † 206 3,893 National Oilwell Varco, Inc. 1,267 84,572 Oceaneering International, Inc. 1,040 48,069 Petrofac, Ltd. (United Kingdom) 1,180 28,168 Schlumberger, Ltd. 449 28,399 Superior Energy Services † 873 18,892 Energy (other) (—%) REX American Resources Corp. † 111 2,045 Engineering and construction (0.6%) Daelim Industrial Co., Ltd. (South Korea) 159 13,431 Fluor Corp. 962 45,099 KEPCO Engineering & Construction Co., Inc. (South Korea) 134 8,277 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 230 8,721 McDermott International, Inc. † 1,592 16,159 Samsung Engineering Co., Ltd. (South Korea) 73 11,628 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 4,594 Vinci SA (France) 152 6,117 Entertainment (0.4%) Bluegreen Corp. † 385 1,944 Dolby Laboratories, Inc. Class A † 454 19,472 Major Cineplex Group PCL (Thailand) 13,400 8,129 Sony Corp. (Japan) 2,300 30,819 Town Sports International Holdings, Inc. † 322 3,771 VOXX International Corp. † 525 5,177 Environmental (0.1%) Tetra Tech, Inc. † 95 2,374 Woongjin Coway Company, Ltd. (South Korea) 240 7,178 Financial (0.9%) 3i Group PLC (United Kingdom) 2,024 5,477 Assurant, Inc. 735 24,534 BM&F Bovespa SA (Brazil) 1,500 7,103 CBOE Holdings, Inc. 1,180 29,795 CIT Group, Inc. † 542 18,531 KB Financial Group, Inc. (South Korea) 460 14,382 MarketAxess Holdings, Inc. 36 1,162 Nasdaq OMX Group, Inc. (The) † 1,582 34,614 ORIX Corp. (Japan) 150 12,979 Sovran Self Storage, Inc. R 88 4,343 Yuanta Financial Holding Co., Ltd. (Taiwan) † 11,467 5,052 Food (1.2%) BRF — Brasil Foods SA ADR (Brazil) 89 1,386 Bunge, Ltd. 36 2,142 22 COMMON STOCKS (93.1%)* cont. Shares Value Food cont. Campbell Soup Co. 1,300 $41,210 Chaoda Modern Agriculture Holdings, Ltd. (China) F 2,000 129 Chiquita Brands International, Inc. † 31 168 ConAgra Foods, Inc. 2,465 61,995 Distribuidora Internacional de Alimentacion SA (Spain) † 1,689 7,400 Glanbia PLC (Ireland) 112 806 Ingredion, Inc. 37 1,890 IOI Corp. Bhd (Malaysia) 1,000 1,655 Kerry Group PLC Class A (Ireland) 341 14,716 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,410 M Dias Branco SA (Brazil) 270 7,463 Maple Leaf Foods, Inc. (Canada) 72 809 Nestle SA (Switzerland) 850 48,280 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 894 Smithfield Foods, Inc. † 40 787 Tate & Lyle PLC (United Kingdom) 127 1,317 Tesco PLC (United Kingdom) 923 4,306 Tyson Foods, Inc. Class A 71 1,375 Unilever PLC (United Kingdom) 340 10,747 Universal Robina Crop. (Philippines) 4,950 7,396 Forest products and packaging (0.4%) Bemis Co., Inc. 651 19,764 Buckeye Technologies, Inc. 123 3,408 Domtar Corp. (Canada) 241 19,066 KapStone Paper and Packaging Corp. † 407 6,284 Sealed Air Corp. 1,165 18,232 Gaming and lottery (0.1%) Ameristar Casinos, Inc. 269 5,030 OPAP SA (Greece) † 880 4,693 Shuffle Master, Inc. † 172 2,728 Health-care services (3.3%) Aetna, Inc. 1,520 62,153 Alfresa Holdings Corp. (Japan) 200 9,699 Amedisys, Inc. † 45 494 AmerisourceBergen Corp. 1,161 42,945 AmSurg Corp. † 125 3,415 Assisted Living Concepts, Inc. Class A 224 3,100 athenahealth, Inc. † 34 2,471 Centene Corp. † 121 4,373 Charles River Laboratories International, Inc. † 89 2,971 Computer Programs & Systems, Inc. 47 2,557 Gentiva Health Services, Inc. † 91 511 HCA Holdings, Inc. 659 17,127 Health Management Associates, Inc. Class A † 1,685 10,801 HealthSouth Corp. † 374 7,158 23 COMMON STOCKS (93.1%)* cont. Shares Value Health-care services cont. Humana, Inc. 694 $53,015 Kindred Healthcare, Inc. † 382 3,159 Lincare Holdings, Inc. 106 2,431 McKesson Corp. 982 85,709 MedAssets, Inc. † 599 6,781 Metropolitan Health Networks, Inc. † 473 4,115 Molina Healthcare, Inc. † 334 8,520 Omega Healthcare Investors, Inc. R 149 3,145 Omnicare, Inc. 797 25,121 Quality Systems, Inc. 157 4,492 Suzuken Co., Ltd. (Japan) 400 12,445 Triple-S Management Corp. Class B (Puerto Rico) † 99 1,719 UnitedHealth Group, Inc. 3,457 192,797 Warner Chilcott PLC Class A (Ireland) † 2,159 40,719 WellCare Health Plans, Inc. † 153 8,640 Homebuilding (—%) Thor Industries, Inc. 102 3,137 Household furniture and appliances (0.1%) Conn’s, Inc. † 331 5,789 La-Z-Boy, Inc. † 422 5,954 Select Comfort Corp. † 159 4,350 Tempur-Pedic International, Inc. † 122 5,638 Whirlpool Corp. 64 3,960 Insurance (3.2%) AIA Group, Ltd. (Hong Kong) 4,400 14,343 Allianz SE (Germany) 110 9,968 Allied World Assurance Co. Holdings AG 415 31,914 American Equity Investment Life Holding Co. 475 5,026 American Financial Group, Inc. 650 25,279 American Safety Insurance Holdings, Ltd. † 230 4,131 Amtrust Financial Services, Inc. 85 2,444 Aon PLC (United Kingdom) 1,866 86,769 Arch Capital Group, Ltd. † 967 36,968 Assured Guaranty, Ltd. (Bermuda) 1,802 21,516 AXA SA (France) 1,329 15,080 Berkshire Hathaway, Inc. Class B † 835 66,266 CNO Financial Group, Inc. † 648 4,445 Everest Re Group, Ltd. 341 34,823 Fidelity National Financial, Inc. Class A 1,705 32,122 Genworth Financial, Inc. Class A † 625 3,275 Hartford Financial Services Group, Inc. (The) 2,802 47,130 Insurance Australia Group, Ltd. (Australia) 5,418 17,575 Maiden Holdings, Ltd. (Bermuda) 308 2,507 Protective Life Corp. 143 3,769 Prudential PLC (United Kingdom) 1,344 14,133 24 COMMON STOCKS (93.1%)* cont. Shares Value Insurance cont. Reinsurance Group of America, Inc. Class A 551 $27,644 RenaissanceRe Holdings, Ltd. 392 30,211 Suncorp Group, Ltd. (Australia) 1,676 12,669 Swiss Life Holding AG (Switzerland) 181 14,585 Symetra Financial Corp. 317 3,582 W.R. Berkley Corp. 874 33,492 Investment banking/Brokerage (1.6%) Deutsche Bank AG (Germany) † 448 16,170 Eaton Vance Corp. 1,520 36,997 FXCM, Inc. Class A 239 2,457 Goldman Sachs Group, Inc. (The) 547 52,348 Interactive Brokers Group, Inc. Class A 422 6,018 Investment AB Kinnevik Class B (Sweden) 890 15,661 Israel Corp., Ltd. (The) (Israel) 31 17,339 Jefferies Group, Inc. 2,331 31,142 Morgan Stanley 5,137 68,630 National Financial Partners Corp. † 152 2,022 SWS Group, Inc. 511 2,938 TD Ameritrade Holding Corp. 2,515 43,157 Leisure (—%) Brunswick Corp. 194 4,249 Lodging/Tourism (0.7%) Marriott International, Inc. Class A 1,214 46,994 Wyndham Worldwide Corp. 782 38,944 Wynn Resorts, Ltd. 375 38,640 Machinery (1.1%) AGCO Corp. † 684 27,504 Applied Industrial Technologies, Inc. 249 9,390 Cascade Corp. 128 6,395 Chart Industries, Inc. † 128 7,995 CNH Global NV (Netherlands) † 59 2,256 Cummins, Inc. 912 88,418 Deere & Co. 46 3,398 DXP Enterprises, Inc. † 141 6,627 Franklin Electric Co., Inc. 98 4,794 Fuji Electric Co., Ltd. (Japan) 6,000 13,936 Global Power Equipment Group, Inc. † 163 3,004 IHI Corp. (Japan) 3,000 6,164 Kadant, Inc. † 175 3,973 Lindsay Corp. 29 1,614 NACCO Industries, Inc. Class A 48 5,037 Schindler Holding AG (Switzerland) 108 11,981 25 COMMON STOCKS (93.1%)* cont. Shares Value Manufacturing (0.8%) AZZ, Inc. 47 $2,521 Chase Corp. 151 1,735 Dover Corp. 989 55,938 Generac Holdings, Inc. † 127 3,143 Greenbrier Companies, Inc. † 177 2,450 ITT Corp. 708 14,535 LSB Industries, Inc. † 301 8,374 Standex International Corp. 77 3,133 Textron, Inc. 1,639 38,730 TriMas Corp. † 443 8,864 Valmont Industries, Inc. 81 9,275 Media (1.0%) News Corp. Class A 4,838 92,890 Viacom, Inc. Class B 2,069 98,753 Medical technology (0.7%) ABIOMED, Inc. † 214 4,351 C.R. Bard, Inc. 392 38,098 Coloplast A/S Class B (Denmark) 77 13,261 Conmed Corp. 258 6,912 Fresenius SE & Co. KGgA (Germany) 163 15,411 Greatbatch, Inc. † 323 6,705 OraSure Technologies, Inc. † 770 7,970 ResMed, Inc. † 789 24,443 STAAR Surgical Co. † 942 7,998 Synergetics USA, Inc. † 422 1,511 Metals (1.2%) Assa Abloy AB Class B (Sweden) 880 22,887 BHP Billiton PLC (United Kingdom) 605 15,861 BHP Billiton, Ltd. (Australia) 1,035 32,232 Cliffs Natural Resources, Inc. 718 34,306 Gold Fields, Ltd. (South Africa) 666 8,872 Horsehead Holding Corp. † 278 2,463 L.B. Foster Co. Class A 54 1,493 MMX Mineracao e Metalicos SA (Brazil) † 1,633 5,133 NN, Inc. † 383 2,957 Rio Tinto PLC (United Kingdom) 586 25,271 Rio Tinto, Ltd. (Australia) 311 17,225 Steel Dynamics, Inc. 1,288 13,576 Sterlite Industries (India), Ltd. (India) 1,950 3,266 Sterlite Industries (India), Ltd. ADR (India) 632 4,215 Vale SA ADR (Preference) (Brazil) 713 12,920 Vale SA ADR (Brazil) 360 6,592 voestalpine AG (Austria) 505 12,683 26 COMMON STOCKS (93.1%)* cont. Shares Value Natural gas utilities (0.2%) China Resources Gas Group, Ltd. (China) 4,000 $7,617 National Grid PLC (United Kingdom) 2,587 25,928 Toho Gas Co., Ltd. (Japan) 2,000 11,332 Office equipment and supplies (0.3%) Societe BIC SA (France) 168 16,463 Staples, Inc. 3,229 42,429 Oil and gas (7.4%) BP PLC (United Kingdom) 2,691 16,357 Chevron Corp. 3,241 318,623 Clayton Williams Energy, Inc. † 53 3,028 CNOOC, Ltd. (China) 6,000 10,854 ConocoPhillips 716 37,347 Contango Oil & Gas Co. † 64 3,363 CVR Energy, Inc. (Escrow) 236 — Delek US Holdings, Inc. 184 2,964 Diamond Offshore Drilling, Inc. 385 22,399 Energy Partners, Ltd. † 254 4,011 ENI SpA (Italy) 1,256 24,357 Exxon Mobil Corp. 3,964 311,689 Gazprom OAO ADR (Russia) 1,723 15,246 Helmerich & Payne, Inc. 484 21,925 HollyFrontier Corp. 950 28,006 Lukoil OAO ADR (Russia) 405 21,172 Marathon Oil Corp. 2,301 57,318 Marathon Petroleum Corp. 1,315 47,432 Murphy Oil Corp. 765 35,664 Occidental Petroleum Corp. 1,295 102,655 OGX Petroleo e Gas Participacoes SA (Brazil) † 2,173 11,097 Pacific Rubiales Energy Corp. (Colombia) 329 8,629 Petroleo Brasileiro SA ADR (Preference) (Brazil) 629 11,888 Phillips 66 † 358 10,751 Repsol YPF SA (Spain) 481 7,224 Rosetta Resources, Inc. † 59 2,283 Royal Dutch Shell PLC Class A (United Kingdom) 995 30,954 Royal Dutch Shell PLC Class B (United Kingdom) 890 28,709 Statoil ASA (Norway) 1,113 25,230 Stone Energy Corp. † 380 8,953 Swift Energy Co. † 209 4,161 Tesoro Corp. † 849 18,780 Total SA (France) 533 23,062 Unit Corp. † 82 3,263 Vaalco Energy, Inc. † 870 7,421 Valero Energy Corp. 3,232 68,195 W&T Offshore, Inc. 209 3,212 27 COMMON STOCKS (93.1%)* cont. Shares Value Oil and gas cont. Western Refining, Inc. 198 $3,829 WPX Energy, Inc. † 1,244 18,249 Pharmaceuticals (5.4%) Abbott Laboratories 291 17,981 AstraZeneca PLC (United Kingdom) 437 17,643 Bayer AG (Germany) 77 4,876 Elan Corp. PLC ADR (Ireland) † 418 5,835 Eli Lilly & Co. 3,593 147,133 Endo Pharmaceuticals Holdings, Inc. † 1,011 32,878 Forest Laboratories, Inc. † 2,958 103,530 GlaxoSmithKline PLC (United Kingdom) 1,877 41,662 Hi-Tech Pharmacal Co., Inc. † 134 3,871 Jazz Pharmaceuticals PLC (Ireland) † 367 15,854 Johnson & Johnson 1,591 99,326 Medicis Pharmaceutical Corp. Class A 190 6,859 Merck & Co., Inc. 1,183 44,457 Novartis AG (Switzerland) 553 28,806 Novo Nordisk A/S Class B (Denmark) 157 20,944 Obagi Medical Products, Inc. † 659 8,165 Orion OYJ Class B (Finland) 425 7,432 Otsuka Holdings Company, Ltd. (Japan) 900 28,323 Par Pharmaceutical Cos., Inc. † 370 13,261 Pernix Therapeutics Holdings † 224 1,449 Pfizer, Inc. 12,534 274,119 Questcor Pharmaceuticals, Inc. † 87 3,602 Roche Holding AG-Genusschein (Switzerland) 253 39,672 Salix Pharmaceuticals, Ltd. † 81 4,197 Sanofi (France) 575 39,239 ViroPharma, Inc. † 318 6,405 Power producers (0.2%) China WindPower Group, Ltd. (China) † 170,000 6,461 NRG Energy, Inc. † 1,709 26,182 Publishing (0.4%) Gannett Co., Inc. 1,437 18,767 McGraw-Hill Cos., Inc. (The) 1,288 55,873 Railroads (0.2%) Central Japan Railway Co. (Japan) 5 40,710 Real estate (3.2%) Agree Realty Corp. R 140 2,929 American Capital Agency Corp. R 65 2,124 Apollo Commercial Real Estate Finance, Inc. R 272 4,319 Apollo Residential Mortgage, Inc. 283 5,306 Arlington Asset Investment Corp. Class A 97 2,190 ARMOUR Residential REIT, Inc. R 474 3,309 28 COMMON STOCKS (93.1%)* cont. Shares Value Real estate cont. Ashford Hospitality Trust, Inc. R 561 $4,797 AvalonBay Communities, Inc. R 402 56,180 BR Properties SA (Brazil) 700 7,948 Brasil Brokers Particioacoes SA (Brazil) 1,774 5,251 C C Land Holdings, Ltd. (China) † 29,000 6,725 CBL & Associates Properties, Inc. R 369 6,443 Chimera Investment Corp. R 5,863 16,416 China Overseas Land & Investment, Ltd. (China) 4,000 8,359 Dexus Property Group (Australia) 15,435 14,133 Dynex Capital, Inc. R 352 3,270 Equity Residential Trust R 1,184 72,342 First Industrial Realty Trust † R 253 3,018 Glimcher Realty Trust R 355 3,266 Hang Lung Group, Ltd. (Hong Kong) 2,000 11,570 HFF, Inc. Class A † 617 8,070 Invesco Mortgage Capital, Inc. R 140 2,540 Jones Lang LaSalle, Inc. 155 11,238 Lexington Realty Trust R 1,342 11,152 LSR Group OJSC GDR (Russia) 1,012 4,173 LTC Properties, Inc. R 202 6,519 MFA Financial, Inc. R 479 3,650 Mission West Properties R 269 2,262 National Health Investors, Inc. R 217 10,475 Newcastle Investment Corp. R 722 4,794 One Liberty Properties, Inc. R 194 3,440 PS Business Parks, Inc. R 77 5,074 Public Storage R 544 72,608 Rayonier, Inc. R 616 26,470 Simon Property Group, Inc. R 999 147,372 St. Joe Co. (The) † 685 10,939 Starwood Property Trust, Inc. R 109 2,184 Stockland (Units) (Australia) R 4,154 12,908 Universal Health Realty Income Trust R 48 1,855 Urstadt Biddle Properties, Inc. Class A R 151 2,688 Wheelock and Co., Ltd. (Hong Kong) 2,000 5,965 Regional Bells (0.7%) AT&T, Inc. 3,467 118,467 Cincinnati Bell, Inc. † 1,451 5,137 Restaurants (0.4%) AFC Enterprises † 654 13,969 Brinker International, Inc. 666 21,518 DineEquity, Inc. † 45 2,160 McDonald’s Corp. 328 29,304 Papa John’s International, Inc. † 82 3,815 29 COMMON STOCKS (93.1%)* cont. Shares Value Retail (7.4%) Advance Auto Parts, Inc. 374 $27,280 Aeon Co., Ltd. (Japan) 900 10,911 Ascena Retail Group, Inc. † 312 5,906 Bed Bath & Beyond, Inc. † 1,047 75,646 Big Lots, Inc. † 203 7,460 BR Malls Participacoes SA (Brazil) 1,236 13,605 Buckle, Inc. (The) 173 6,771 Cabela’s, Inc. † 276 9,754 Cato Corp. (The) Class A 76 2,181 Coach, Inc. 1,133 76,421 Costco Wholesale Corp. 1,766 152,565 CVS Caremark Corp. 4,696 211,038 Deckers Outdoor Corp. † 82 4,565 Destination Maternity Corp. 190 3,705 Dillards, Inc. Class A 537 36,108 DSW, Inc. Class A 82 4,894 Elders, Ltd. (Australia) † 1,605 289 Express, Inc. † 369 6,827 Finish Line, Inc. (The) Class A 410 8,454 Foot Locker, Inc. 1,846 58,592 Genesco, Inc. † 83 5,520 GNC Holdings, Inc. Class A 180 6,935 Herbalife, Ltd. 542 24,276 Home Depot, Inc. (The) 3,132 154,532 Industria de Diseno Textil (Inditex) SA (Spain) 216 17,906 Kingfisher PLC (United Kingdom) 3,135 13,677 Koninklijke Ahold NV (Netherlands) 1,709 20,121 Kroger Co. (The) 3,148 69,287 Lewis Group, Ltd. (South Africa) 853 7,372 Lowe’s Cos., Inc. 2,276 60,815 Macy’s, Inc. 1,756 66,816 Men’s Wearhouse, Inc. (The) 157 5,650 Next PLC (United Kingdom) 504 23,593 O’Reilly Automotive, Inc. † 574 54,983 PetSmart, Inc. 595 38,342 Pier 1 Imports, Inc. 239 3,896 PVH Corp. 44 3,564 Rent-A-Center, Inc. 98 3,300 Sally Beauty Holdings, Inc. † 149 3,938 Sonic Automotive, Inc. Class A 903 13,446 USANA Health Sciences, Inc. † 69 2,788 Wal-Mart Stores, Inc. 539 35,477 Walmart De Mexico SAB de CV Ser. V (Mexico) 4,956 11,974 Williams-Sonoma, Inc. 102 3,561 Woolworths, Ltd. (Australia) 723 18,621 30 COMMON STOCKS (93.1%)* cont. Shares Value Schools (—%) Career Education Corp. † 184 $1,203 Corinthian Colleges, Inc. † 742 2,033 Lincoln Educational Services Corp. 109 632 Semiconductor (1.0%) Applied Materials, Inc. 4,037 41,702 ASML Holding NV (Netherlands) 284 13,063 KLA-Tencor Corp. 680 31,164 Kulicke & Soffa Industries, Inc. † 592 6,228 Lam Research Corp. † 638 23,797 Nova Measuring Instruments, Ltd. (Israel) † 400 2,868 Photronics, Inc. † 467 2,802 Qualcomm, Inc. 540 30,947 Rudolph Technologies, Inc. † 378 3,258 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 2,000 5,702 Teradyne, Inc. † 1,464 21,155 Shipping (0.4%) Neptune Orient Lines, Ltd. (Singapore) † 12,000 9,918 Swift Transportation Co. † 679 7,204 United Parcel Service, Inc. Class B 527 39,493 Wabtec Corp. 325 23,598 Software (3.4%) BMC Software, Inc. † 1,199 50,742 CA, Inc. 2,123 52,799 Cadence Design Systems, Inc. † 2,890 29,478 Concur Technologies, Inc. † 59 3,649 JDA Software Group, Inc. † 229 6,339 Manhattan Associates, Inc. † 75 3,563 Microsoft Corp. 12,118 353,723 NTT Data Corp. (Japan) 2 5,750 Oracle Corp. 1,402 37,111 Parametric Technology Corp. † 147 2,969 SAP AG (Germany) 95 5,451 Symantec Corp. † 3,741 55,516 Tencent Holdings, Ltd. (China) 300 8,248 TIBCO Software, Inc. † 240 6,420 Ultimate Software Group, Inc. † 47 3,776 Websense, Inc. † 160 2,973 Staffing (0.2%) Barrett Business Services, Inc. 122 2,410 Robert Half International, Inc. 991 28,164 Supranational (—%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 307 5,987 31 COMMON STOCKS (93.1%)* cont. Shares Value Technology (0.2%) Softbank Corp. (Japan) 900 $28,139 Tech Data Corp. † 334 15,902 Technology services (2.9%) Acxiom Corp. † 485 6,824 AOL, Inc. † 1,578 43,285 Baidu, Inc. ADR (China) † 74 8,715 Computershare, Ltd. (Australia) 544 4,128 Fair Isaac Corp. 276 11,222 Google, Inc. Class A † 498 289,267 IBM Corp. 824 158,950 LivePerson, Inc. † 160 2,762 Mail.ru Group., Ltd. GDR (Russia) † 196 6,181 Perfect World Co., Ltd. ADR (China) 386 3,933 Tyler Technologies, Inc. † 66 2,462 Unisys Corp. † 61 958 VASCO Data Security International, Inc. † 862 6,025 Telecommunications (1.0%) Allot Communications, Ltd. (Israel) † 199 5,178 America Movil SAB de CV ADR Ser. L (Mexico) 282 6,644 Aruba Networks, Inc. † 192 2,523 Bharti Airtel, Ltd. (India) 1,706 9,191 BroadSoft, Inc. † 66 1,802 BT Group PLC (United Kingdom) 11,553 36,760 China Mobile, Ltd. (China) 2,000 20,228 EchoStar Corp. Class A † 698 19,523 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 707 12,570 France Telecom SA (France) 1,123 14,161 InterDigital, Inc. 37 914 Loral Space & Communications, Inc. 73 4,402 NeuStar, Inc. Class A † 155 4,988 Premiere Global Services, Inc. † 193 1,613 Tele2 AB Class B (Sweden) 582 8,675 Telefonica SA (Rights) (Spain) † 1,035 301 Telefonica SA (Spain) 1,035 11,501 TIM Participacoes SA ADR (Brazil) 440 10,758 USA Mobility, Inc. 211 2,621 Vodafone Group PLC (United Kingdom) 7,169 19,203 Telephone (1.6%) Deutsche Telekom AG (Germany) 1,004 9,908 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 500 21,567 Verizon Communications, Inc. 6,200 258,167 32 COMMON STOCKS (93.1%)* cont. Shares Value Textiles (0.2%) Cia Hering (Brazil) 776 $16,121 G-III Apparel Group, Ltd. † 236 5,832 LG Fashion Corp. (South Korea) 250 6,715 Perry Ellis International, Inc. † 157 2,953 Warnaco Group, Inc. (The) † 77 3,427 Tobacco (2.4%) British American Tobacco (BAT) PLC (United Kingdom) 445 20,950 Japan Tobacco, Inc. (Japan) 5 27,884 KT&G Corp. (South Korea) 228 15,184 Lorillard, Inc. 681 84,172 Philip Morris International, Inc. 3,520 297,474 Toys (—%) Leapfrog Enterprises, Inc. † 783 8,159 Transportation (—%) CCR SA (Brazil) 838 6,464 Transportation services (—%) ComfortDelgro Corp., Ltd. (Singapore) 7,000 7,985 Trucks and parts (0.2%) Aisin Seiki Co., Ltd. (Japan) 500 15,665 American Axle & Manufacturing Holdings, Inc. † 190 1,759 Hyundai Mobis (South Korea) 65 15,255 Total common stocks (cost $15,868,274) INVESTMENT COMPANIES (2.9%)* Shares Value iShares FTSE A50 China Index ETF (China) 4,000 $5,473 SPDR S&P rust 3,872 509,129 SPDR S&P Midcap rust 194 32,703 Total investment companies (cost $443,140) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.12% e 658,914 658,914 U.S. Treasury Bills with an effective yield of 0.139%, February 7, 2013 # $129,000 128,868 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.120%, August 23, 2012 # 53,000 52,992 Total short-term investments (cost $840,777) TOTAL INVESTMENTS Total investments (cost $17,152,191) 33 Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2011 through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $18,726,587. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $119,005 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.7% Switzerland 1.0% United Kingdom 3.2 Germany 1.0 Japan 3.0 Brazil 0.8 China 1.2 Netherlands 0.8 Australia 1.2 Other 4.9 South Korea 1.1 Total 100.0% France 1.1 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/20/12 $97,947 $103,606 $5,659 British Pound Sell 6/20/12 390,052 410,309 20,257 Canadian Dollar Sell 6/20/12 305,920 319,338 13,418 Euro Buy 6/20/12 158,902 170,168 (11,266) Japanese Yen Buy 6/20/12 69,464 67,843 1,621 34 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. Norwegian Krone Buy 6/20/12 $102,229 $109,090 $(6,861) Swedish Krona Buy 6/20/12 67,850 73,247 (5,397) Barclays Bank PLC Australian Dollar Buy 6/20/12 22,080 25,520 (3,440) Brazilian Real Sell 6/20/12 6,967 7,041 74 British Pound Buy 6/20/12 152,877 160,890 (8,013) Canadian Dollar Buy 6/20/12 74,133 77,275 (3,142) Chilean Peso Buy 6/20/12 7,648 8,127 (479) Czech Koruna Sell 6/20/12 2,952 3,396 444 Euro Buy 6/20/12 327,572 350,493 (22,921) Japanese Yen Sell 6/20/12 245,154 240,123 (5,031) Malaysian Ringgit Sell 6/20/12 7,527 7,869 342 Mexican Peso Sell 6/20/12 4,438 4,842 404 New Zealand Dollar Sell 6/20/12 8,206 8,803 597 Norwegian Krone Sell 6/20/12 118,556 126,600 8,044 Polish Zloty Buy 6/20/12 6,699 7,447 (748) Polish Zloty Sell 6/20/12 6,699 7,040 341 Singapore Dollar Sell 6/20/12 2,561 3,079 518 South African Rand Buy 6/20/12 12,596 12,817 (221) South African Rand Sell 6/20/12 12,596 13,756 1,160 South Korean Won Buy 6/20/12 316 660 (344) Swedish Krona Sell 6/20/12 77,369 83,603 6,234 Taiwan Dollar Buy 6/20/12 7,164 7,255 (91) Taiwan Dollar Sell 6/20/12 7,164 7,336 172 Turkish Lira Buy 6/20/12 4,644 5,104 (460) Citibank, N.A. Australian Dollar Sell 6/20/12 148,233 154,737 6,504 British Pound Buy 6/20/12 163,357 172,442 (9,085) Canadian Dollar Buy 6/20/12 11,323 13,044 (1,721) Czech Koruna Sell 6/20/12 9,289 10,220 931 Danish Krone Sell 6/20/12 4,544 4,831 287 Euro Buy 6/20/12 79,760 83,813 (4,053) Hong Kong Dollar Buy 6/20/12 108,527 108,506 21 Hong Kong Dollar Sell 6/20/12 108,527 108,588 61 Japanese Yen Sell 6/20/12 214,012 209,248 (4,764) Mexican Peso Buy 6/20/12 1,892 1,554 338 Norwegian Krone Sell 6/20/12 33,994 36,321 2,327 Polish Zloty Buy 6/20/12 2,955 3,294 (339) Polish Zloty Sell 6/20/12 2,955 2,998 43 Singapore Dollar Buy 6/20/12 27,782 28,865 (1,083) South African Rand Buy 6/20/12 6,886 7,539 (653) South African Rand Sell 6/20/12 6,886 7,218 332 South Korean Won Buy 6/20/12 1,706 2,026 (320) Swedish Krona Buy 6/20/12 65,387 70,637 (5,250) 35 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Swedish Krona Sell 6/20/12 $65,387 $66,282 $895 Swiss Franc Buy 6/20/12 131,810 140,958 (9,148) Taiwan Dollar Buy 6/20/12 7,104 7,174 (70) Taiwan Dollar Sell 6/20/12 7,104 7,271 167 Turkish Lira Buy 6/20/12 11,529 12,160 (631) Credit Suisse AG Australian Dollar Buy 6/20/12 95,904 101,525 (5,621) Australian Dollar Sell 6/20/12 97,266 101,178 3,912 Brazilian Real Buy 6/20/12 9,437 9,818 (381) British Pound Buy 6/20/12 573,596 604,195 (30,599) Canadian Dollar Buy 6/20/12 25,840 27,019 (1,179) Canadian Dollar Sell 6/20/12 25,840 25,948 108 Chilean Peso Buy 6/20/12 14,462 15,182 (720) Czech Koruna Sell 6/20/12 17,818 19,510 1,692 Euro Buy 6/20/12 47,362 48,731 (1,369) Hungarian Forint Sell 6/20/12 477 875 398 Japanese Yen Buy 6/20/12 819,710 801,603 18,107 Mexican Peso Buy 6/20/12 7,380 7,288 92 New Zealand Dollar Sell 6/20/12 20,177 20,927 750 Norwegian Krone Buy 6/20/12 84,986 90,269 (5,283) Philippines Peso Buy 6/20/12 7,124 7,281 (157) Polish Zloty Buy 6/20/12 7,374 8,106 (732) Polish Zloty Sell 6/20/12 7,374 7,761 387 Singapore Dollar Sell 6/20/12 2,018 2,245 227 South African Rand Sell 6/20/12 6,251 6,298 47 South Korean Won Buy 6/20/12 6,881 6,938 (57) South Korean Won Sell 6/20/12 6,881 6,943 62 Swedish Krona Sell 6/20/12 4,609 4,222 (387) Swiss Franc Buy 6/20/12 23,273 24,036 (763) Swiss Franc Sell 6/20/12 22,964 24,542 1,578 Taiwan Dollar Buy 6/20/12 6,966 6,910 56 Turkish Lira Buy 6/20/12 15,425 16,265 (840) Deutsche Bank AG Australian Dollar Sell 6/20/12 48,536 50,426 1,890 Brazilian Real Buy 6/20/12 7,066 7,266 (200) British Pound Buy 6/20/12 124,366 130,739 (6,373) Canadian Dollar Buy 6/20/12 206,431 215,603 (9,172) Czech Koruna Sell 6/20/12 13,568 14,894 1,326 Euro Sell 6/20/12 75,060 81,430 6,370 Polish Zloty Buy 6/20/12 6,671 7,375 (704) Polish Zloty Sell 6/20/12 6,671 6,981 310 Singapore Dollar Sell 6/20/12 1,940 2,016 76 South Korean Won Buy 6/20/12 7,338 7,656 (318) 36 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swedish Krona Sell 6/20/12 $47,558 $51,317 $3,759 Turkish Lira Buy 6/20/12 11,422 12,008 (586) Goldman Sachs International Australian Dollar Sell 6/20/12 71,490 73,288 1,798 British Pound Buy 6/20/12 54,247 56,953 (2,706) Canadian Dollar Sell 6/20/12 94,554 98,787 4,233 Chilean Peso Buy 6/20/12 7,123 7,592 (469) Czech Koruna Sell 6/20/12 6,971 8,296 1,325 Euro Buy 6/20/12 34,995 36,510 (1,515) Japanese Yen Buy 6/20/12 29,572 28,904 668 Norwegian Krone Buy 6/20/12 10,362 11,064 (702) Singapore Dollar Sell 6/20/12 11,874 12,524 650 South Korean Won Buy 6/20/12 2,793 3,113 (320) Swedish Krona Sell 6/20/12 131,228 138,942 7,714 Turkish Lira Buy 6/20/12 11,422 12,041 (619) HSBC Bank USA, National Association Australian Dollar Sell 6/20/12 81,411 85,735 4,324 British Pound Sell 6/20/12 45,617 48,005 2,388 Canadian Dollar Sell 6/20/12 23,324 22,935 (389) Czech Koruna Sell 6/20/12 13,918 15,353 1,435 Euro Buy 6/20/12 225,677 239,517 (13,840) Hong Kong Dollar Sell 6/20/12 36,721 36,660 (61) Indian Rupee Sell 6/20/12 6,933 7,183 250 Japanese Yen Sell 6/20/12 165,782 162,011 (3,771) Norwegian Krone Buy 6/20/12 167,554 178,292 (10,738) Singapore Dollar Sell 6/20/12 13,814 14,498 684 South Korean Won Buy 6/20/12 4,605 5,138 (533) Swiss Franc Buy 6/20/12 60,962 65,203 (4,241) Turkish Lira Buy 6/20/12 374 394 (20) JPMorgan Chase Bank, N.A. Australian Dollar Buy 6/20/12 192,100 204,538 (12,438) Brazilian Real Buy 6/20/12 5,485 6,013 (528) British Pound Buy 6/20/12 190,018 200,518 (10,500) Canadian Dollar Buy 6/20/12 137,620 142,958 (5,338) Chilean Peso Buy 6/20/12 10,721 11,447 (726) Czech Koruna Sell 6/20/12 6,341 7,565 1,224 Euro Sell 6/20/12 622,252 668,921 46,669 Hong Kong Dollar Buy 6/20/12 62,078 62,112 (34) Japanese Yen Sell 6/20/12 275,680 269,444 (6,236) Mexican Peso Buy 6/20/12 114,873 126,738 (11,865) New Zealand Dollar Sell 6/20/12 14,003 14,557 554 Norwegian Krone Sell 6/20/12 178,912 191,117 12,205 Polish Zloty Buy 6/20/12 2,589 3,465 (876) Singapore Dollar Sell 6/20/12 40,432 42,068 1,636 37 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. South African Rand Sell 6/20/12 $6,733 $3,592 $(3,141) South Korean Won Buy 6/20/12 7,239 7,559 (320) Swedish Krona Sell 6/20/12 93,712 99,446 5,734 Swiss Franc Buy 6/20/12 23,376 24,143 (767) Swiss Franc Sell 6/20/12 22,964 24,563 1,599 Taiwan Dollar Sell 6/20/12 1,390 1,565 175 Turkish Lira Buy 6/20/12 11,849 12,778 (929) Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 16,048 18,615 (2,567) Brazilian Real Buy 6/20/12 11,908 12,319 (411) British Pound Sell 6/20/12 247,038 257,990 10,952 Canadian Dollar Buy 6/20/12 98,521 103,834 (5,313) Chilean Peso Buy 6/20/12 7,637 8,133 (496) Czech Koruna Sell 6/20/12 10,774 11,801 1,027 Euro Buy 6/20/12 389,773 415,367 (25,594) Japanese Yen Buy 6/20/12 58,974 57,378 1,596 Mexican Peso Sell 6/20/12 4,494 4,812 318 New Zealand Dollar Sell 6/20/12 7,227 7,766 539 Norwegian Krone Sell 6/20/12 1,634 1,843 209 Polish Zloty Buy 6/20/12 6,896 7,679 (783) Polish Zloty Sell 6/20/12 6,896 7,150 254 Singapore Dollar Sell 6/20/12 6,674 6,931 257 South African Rand Buy 6/20/12 6,933 7,054 (121) South African Rand Sell 6/20/12 6,933 7,072 139 South Korean Won Buy 6/20/12 4,991 5,690 (699) Swedish Krona Sell 6/20/12 21,654 21,888 234 Swiss Franc Sell 6/20/12 89,280 95,140 5,860 Taiwan Dollar Buy 6/20/12 14,251 14,458 (207) Taiwan Dollar Sell 6/20/12 14,251 14,579 328 Turkish Lira Buy 6/20/12 8,060 8,757 (697) State Street Bank and Trust Co. Australian Dollar Sell 6/20/12 96,196 99,421 3,225 Brazilian Real Sell 6/20/12 1,334 949 (385) British Pound Sell 6/20/12 13,408 13,313 (95) Canadian Dollar Buy 6/20/12 88,166 92,588 (4,422) Chilean Peso Buy 6/20/12 478 845 (367) Czech Koruna Sell 6/20/12 13,736 15,154 1,418 Euro Buy 6/20/12 136,272 144,028 (7,756) Hungarian Forint Buy 6/20/12 13,703 15,250 (1,547) Japanese Yen Buy 6/20/12 50,020 48,751 1,269 Mexican Peso Buy 6/20/12 2,491 2,789 (298) New Zealand Dollar Sell 6/20/12 7,002 7,460 458 Norwegian Krone Sell 6/20/12 95,218 102,658 7,440 Polish Zloty Buy 6/20/12 13,369 14,587 (1,218) 38 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Polish Zloty Sell 6/20/12 $13,369 $14,411 $1,042 Singapore Dollar Sell 6/20/12 1,940 2,218 278 South African Rand Buy 6/20/12 13,795 14,036 (241) South African Rand Sell 6/20/12 13,795 14,534 739 South Korean Won Buy 6/20/12 7,688 8,140 (452) Swedish Krona Buy 6/20/12 43,101 46,559 (3,458) Swedish Krona Sell 6/20/12 43,101 43,620 519 Swiss Franc Buy 6/20/12 23,273 24,036 (763) Swiss Franc Sell 6/20/12 22,964 24,546 1,582 Taiwan Dollar Sell 6/20/12 349 447 98 Thai Baht Buy 6/20/12 7,144 7,311 (167) Turkish Lira Buy 6/20/12 4,323 5,223 (900) UBS AG Australian Dollar Sell 6/20/12 47,660 48,636 976 Brazilian Real Buy 6/20/12 4,151 4,762 (611) British Pound Buy 6/20/12 1,541 3,294 (1,753) Canadian Dollar Sell 6/20/12 348,987 364,458 15,471 Czech Koruna Sell 6/20/12 14,250 15,621 1,371 Euro Sell 6/20/12 453,827 489,806 35,979 Hungarian Forint Buy 6/20/12 6,901 7,394 (493) Indian Rupee Sell 6/20/12 6,933 7,178 245 Japanese Yen Sell 6/20/12 63,678 62,181 (1,497) Mexican Peso Buy 6/20/12 1,043 705 338 New Zealand Dollar Sell 6/20/12 7,453 7,995 542 Norwegian Krone Buy 6/20/12 120,141 128,308 (8,167) Philippines Peso Buy 6/20/12 7,126 7,280 (154) Polish Zloty Sell 6/20/12 6,783 6,195 (588) Singapore Dollar Sell 6/20/12 1,940 2,242 302 South African Rand Sell 6/20/12 7,015 6,454 (561) South Korean Won Sell 6/20/12 6,846 6,477 (369) Swedish Krona Buy 6/20/12 225,560 246,021 (20,461) Swiss Franc Buy 6/20/12 22,243 22,613 (370) Swiss Franc Sell 6/20/12 22,243 23,776 1,533 Taiwan Dollar Buy 6/20/12 25,322 25,639 (317) Taiwan Dollar Sell 6/20/12 25,322 25,789 467 Thai Baht Buy 6/20/12 7,141 7,310 (169) Turkish Lira Buy 6/20/12 4,910 5,822 (912) Westpac Banking Corp. Australian Dollar Buy 6/20/12 86,761 93,255 (6,494) British Pound Sell 6/20/12 303,443 318,052 14,609 Canadian Dollar Buy 6/20/12 173,235 180,946 (7,711) Euro Buy 6/20/12 56,265 58,095 (1,830) Japanese Yen Sell 6/20/12 16,965 16,584 (381) Mexican Peso Buy 6/20/12 6,838 7,136 (298) 39 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $13,960,330) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. cont. Mexican Peso Sell 6/20/12 $6,629 $7,340 $711 Norwegian Krone Buy 6/20/12 81,701 86,696 (4,995) Swedish Krona Buy 6/20/12 23,304 23,667 (363) Swedish Krona Sell 6/20/12 23,304 23,699 395 Total FUTURES CONTRACTS OUTSTANDING at 5/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) DAX Index (Short) 1 $192,863 Jun-12 $17,040 Euro STOXX 50 Index (Long) 5 130,142 Jun-12 (438) Euro STOXX 50 Index (Short) 19 494,538 Jun-12 78,176 FTSE 100 Index (Long) 1 81,506 Jun-12 (256) IBEX 35 Index (Long) 2 149,859 Jun-12 (10,157) Russell 2000 Index Mini (Short) 5 380,550 Jun-12 (4,487) S&P 500 Index E-Mini (Long) 16 1,047,363 Jun-12 (27,993) S&P Mid Cap 400 Index E-Mini (Long) 2 184,960 Jun-12 1,302 SPI 200 Index (Short) 1 99,188 Jun-12 7,216 Total 40 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $883,570 $193,169 $— Capital goods 977,648 74,003 — Communication services 759,432 111,523 — Conglomerates 425,604 12,442 — Consumer cyclicals 1,959,992 132,040 — Consumer staples 1,555,556 186,947 129 Energy 1,433,746 254,938 — Financials 2,510,137 295,611 — Government 5,987 — — Health care 1,742,697 228,946 — Technology 2,858,550 38,588 — Transportation 212,339 5,690 — Utilities and power 505,411 66,792 — Total common stocks Investment companies $547,305 $— $— Short-term investments 658,914 181,860 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(61,722) $— Futures contracts 60,403 — — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 41 Statement of assets and liabilities 5/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $16,493,277) $18,160,652 Affiliated issuers (identified cost $658,914) (Notes 1 and 6) 658,914 Foreign currency (cost $5,690) (Note 1) 5,479 Dividends, interest and other receivables 61,724 Receivable for shares of the fund sold 44,170 Receivable for investments sold 13,993 Unrealized appreciation on forward currency contracts (Note 1) 320,323 Receivable from Manager (Note 2) 21,748 Total assets LIABILITIES Payable to custodian 286 Payable for variation margin (Note 1) 2,219 Payable for investments purchased 13,758 Payable for shares of the fund repurchased 16,674 Payable for investor servicing fees (Note 2) 8,695 Payable for custodian fees (Note 2) 43,384 Payable for Trustee compensation and expenses (Note 2) 1,960 Payable for administrative services (Note 2) 92 Unrealized depreciation on forward currency contracts (Note 1) 382,045 Other accrued expenses 91,303 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $15,721,857 Undistributed net investment income (Note 1) 63,248 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,276,604 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,664,878 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($28,327 divided by 2,802 shares) $10.11 Offering price per class A share (100/94.25 of $10.11)* $10.73 Net asset value, offering price and redemption price per class Y share ($18,698,260 divided by 1,849,348 shares) $10.11 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 42 Statement of operations Year ended 5/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $16,273) $522,571 Interest (including interest income of $170 from investments in affiliated issuers) (Note 6) 866 Securities lending (Note 1) 4,207 Total investment income EXPENSES Compensation of Manager (Note 2) 140,578 Investor servicing fees (Note 2) 62,185 Custodian fees (Note 2) 104,372 Trustee compensation and expenses (Note 2) 1,755 Administrative services (Note 2) 728 Auditing 92,386 Other 23,153 Fees waived and reimbursed by Manager (Note 2) (175,556) Total expenses Expense reduction (Note 2) (564) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,940,710 Net realized loss on swap contracts (Note 1) (216,047) Net realized gain on futures contracts (Note 1) 57,608 Net realized loss on foreign currency transactions (Note 1) (244,786) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 11,373 Net unrealized depreciation of investments, futures contracts and swap contracts during the year (5,395,861) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 43 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 5/31/12 Year ended 5/31/11 Operations: Net investment income $278,607 $285,802 Net realized gain on investments and foreign currency transactions 1,537,485 3,815,351 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (5,384,488) 3,531,897 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (614) Class Y — (736,427) Net realized short-term gain on investments Class A (1,354) (1,830) Class Y (950,609) (2,101,500) From net realized long-term gain on investments Class A (1,611) (1,993) Class Y (1,113,394) (2,287,740) Decrease from capital share transactions (Note 4) (9,265,753) (2,701,595) Total decrease in net assets NET ASSETS Beginning of year 33,627,704 33,826,353 End of year (including undistributed net investment income of $63,248 and $68,077, respectively) The accompanying notes are an integral part of these financial statements. 44 This page left blank intentionally. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A May 31, 2012 .13 (1.12) — (1.18) 1.07 1.20 82 May 31, 2011 .10 2.79 (.30) (1.84) 31 1.06 .86 110 May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103 May 31, 2009† .06 1.79 — — — 18.50 * 15 .40 * .61 * 46 * Class Y May 31, 2012 .13 (1.12) — (1.18) 1.07 1.20 82 May 31, 2011 .11 2.78 (.30) (1.84) 1.06 .87 110 May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103 May 31, 2009† .06 1.79 — — — 18.50 * .40 * .61 * 46 * * Not annualized. † For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2012 0.75% May 31, 2011 0.49 May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 46 47 Notes to financial statements 5/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from June 1, 2011 through May 31, 2012. Putnam Dynamic Asset Allocation Equity Fund (the fund) (formerly known as Putnam Asset Allocation: Equity Portfolio) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long term growth by investing mainly in common stocks of midsized and large companies worldwide that Putnam Management believes have favorable potential. The fund offers classA and classY shares. ClassA shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be 48 used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Futures contracts The fund uses futures contracts to manage exposure to market risk, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The outstanding number of futures contracts at the close of the reporting period is indicative of the volume of activity during the reporting period. 49 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $14,700,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $300,000 on total return swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $126,110 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. 50 The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains, realized and unrealized gains and losses on certain futures contracts, realized and unrealized gains and losses on passive foreign investment companies, straddle loss deferrals, net operating loss, and income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $283,436 to decrease undistributed net investment income, $18,586 to decrease paid-in-capital and $302,022 to increase to accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,730,956 Unrealized depreciation (1,195,991) Net unrealized appreciation 1,534,965 Undistributed long-term gain 1,488,791 Cost for federal income tax purposes $17,284,601 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis 51 that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $175,556 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $39 under the expense offset arrangements and by $525 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $17, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 52 The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan with respect to its class A shares (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $19,192,768 and $29,536,954, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 5/31/12 Year ended 5/31/11 ClassA Shares Amount Shares Amount Shares sold — $— 76 $918 Shares issued in connection with reinvestment of distributions 311 2,965 391 4,423 311 2,965 467 5,341 Shares repurchased (2) (15) (1) (15) Net increase Year ended 5/31/12 Year ended 5/31/11 ClassY Shares Amount Shares Amount Shares sold 857,458 $9,180,776 1,228,641 $14,658,559 Shares issued in connection with reinvestment of distributions 218,185 2,064,003 452,797 5,125,667 1,075,643 11,244,779 1,681,438 19,784,226 Shares repurchased (1,962,161) (20,513,482) (1,876,963) (22,491,147) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 1,626 classA shares of the fund (58.0 % of classA shares outstanding), valued at $16,436. At the close of the reporting period, funds within the Putnam RetirementReady® Funds owned 77.5% of the outstanding shares of the fund. 53 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $320,323 Payables $382,045 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized Equity contracts appreciation 103,734* depreciation 43,331* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $(345,425) $— $(345,425) Equity contracts (881) 57,608 — (216,047) $(159,320) Total † For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $13,409 $— $13,409 Equity contracts 881 111,464 — 8,228 $120,573 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $170 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $7,988,038 and $8,785,737, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 54 Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 55 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $1,813,889 as a capital gain dividend with respect to the taxable year ended May 31, 2012, or, if subsequently determined to be different, the net capital gain of such year. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 56 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 57 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 58 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer, and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk, and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President and Treasurer Robert R. Leveille (Born 1969) Since 2010 Vice President and Chief Compliance Officer Manager of Finance, Dunkin’ Brands (2008– Since 2007 2010); Senior Financial Analyst, Old Mutual Asset Chief Compliance Officer, Putnam Investments, Management (2007–2008); Senior Financial Putnam Management, and Putnam Retail Analyst, Putnam Investments (1999–2007) Management Nancy E. Florek (Born 1957) Mark C. Trenchard (Born 1962) Vice President, Assistant Clerk, Assistant Vice President and BSA Compliance Officer Treasurer, and Proxy Manager Since 2002 Since 2000 Director of Operational Compliance, Putnam Investments and Putnam Susan G. Malloy (Born 1957) Retail Management Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Ravi Akhoury Chief Compliance Officer One Post Office Square Barbara M. Baumann Boston, MA 02109 Charles B. Curtis Mark C. Trenchard Robert J. Darretta Vice President and Investment Sub-Manager John A. Hill BSA Compliance Officer Putnam Investments Limited Paul L. Joskow 57–59 St James’s Street Elizabeth T. Kennan Robert T. Burns London, England SW1A 1LD Kenneth R. Leibler Vice President and Robert E. Patterson Chief Legal Officer Investment Sub-Advisor George Putnam, III The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC W. Thomas Stephens Vice President One Post Office Square Boston, MA 02109 Officers Judith Cohen Robert L. Reynolds Vice President, Clerk, and Marketing Services President Assistant Treasurer Putnam Retail Management One Post Office Square Jonathan S. Horwitz Michael Higgins Boston, MA 02109 Executive Vice President, Vice President and Treasurer Principal Executive Officer, Custodian and Compliance Liaison Nancy E. Florek State Street Bank Vice President, Assistant Clerk, and Trust Company Steven D. Krichmar Assistant Treasurer, and Vice President and Proxy Manager Legal Counsel Principal Financial Officer Ropes & Gray LLP Susan G. Malloy Janet C. Smith Vice President and Independent Registered Vice President, Assistant Treasurer Public Accounting Firm Assistant Treasurer, and PricewaterhouseCoopers LLP Principal Accounting Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees May 31, 2012	$75,260	$	$14,922	$39 May 31, 2011	$65,303	$	$6,571	$ — For the fiscal years ended May 31, 2012 and May 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $107,713 and $234,792 ,respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees May 31, 2012	$ — $76,005	$ — $ — May 31, 2011	$ — $191,000	$ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: July 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: July 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: July 27, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-07513) Exact name of registrant as specified in charter: Putnam Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Robert T. Burns, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrant’s telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2012 Date of reporting period: September 19, 2011 (commencement of operations) — May 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Risk Allocation Fund Annual report 5 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Federal tax information 61 About the Trustees 62 Officers 64 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among asset classes may hurt performance, and our efforts to diversify risk through the use of leverage and allocation decisions may not be successful. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Our active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Our use of leverage increases these risks by increasing investment exposure. REITs involve the risks of real estate investing, including declining property values. The use of short selling may result in losses if the securities appreciate in value. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Message from the Trustees Dear Fellow Shareholder: Markets worldwide continue to be buffeted by headwinds out of Europe and evidence of a slowing global economy. The coming election in the United States has added to uncertainty around important economic issues at the federal and state levels. It is prudent to expect this volatility to stay with us as policymakers around the world work out solutions to debt issues and pave the way to sustained economic growth. Long-term investors should also understand that Putnams experienced investment team is trained to uncover opportunities in precisely this type of environment, while actively seeking to guard against downside risk. As always, it is wise to rely on the expertise and insights of your financial advisor, someone who can help you maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For the period, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. 4 Interview with your fund’s portfolio manager Jeff, in 2012 we have seen markets decline again heading into the summer months. How did this affect the fund? The period since the fund’s inception in September was interesting in that there was a big rally followed by a pullback, and neither the most risky assets nor the most conservative performed particularly well. International markets, and Europe in particular, fared poorly, and emerging markets also posted a modest loss. At the same time, avoiding risk entirely was not a winning strategy, either. Returns from short-term securities and government bonds were mildly positive, but not highly rewarding. In my view, the fund’s balanced-risk strategy was well suited for the market trends of this period. Our basic premise is to invest in a balanced manner across a wide variety of risks through positions we establish with securities and with derivatives. The fund had exposure to several of the better-performing investments, such as U.S. small- and large-cap stocks, as well as high-yield and investment-grade corporate bonds. Of course, at the same time, this meant that we had positions in asset classes that underperformed, such as commodities and international markets, but these weaker investments were not large weightings. We also kept the portfolio’s volatility relatively low, which is something we consider important for investors. During the period the fund’s volatility, as measured by standard deviation, was only about half as much as the S&P 500 Index. This comparison shows your fund’s performance in the context of broad market indexes for the period from 9/19/11 (commencement of operations) to 5/31/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 What is your view of the crisis in Europe, as problems mount in Greece, Spain, and Italy? It’s a serious situation. Even though the issues began to surface over two years ago, policy interventions so far have addressed symptoms rather than the disease, in my view. For example, after much reluctance, the European Central Bank instituted Long-Term Refinancing Operations during the past winter. This relieved short-term funding pressure on European banks by providing over $1 trillion in liquidity, giving banks access to three-year loans to replace overnight lending. This helped lift markets from January until March, but its effects faded because, our analysis suggests, it does not resolve structural imbalances that created the short-term funding pressure. Thus far, policy interventions have stimulated short-term relief rallies, but, we believe, did not clear the road for sustained growth. Behind the scenes, of course, European political leaders are negotiating structural reforms. It may take even worse market conditions to push leaders toward a real solution. One of the fund’s interesting strategies is the pursuit of risk exposures rather than asset class exposures. Can you give an overview of your methods? The fund establishes a range of risk exposures using a variety of derivatives purchased with cash instruments. For example, owning bond futures contracts and interest-rate swaps allows us to manage interest-rate exposure and hedge rate risk. This is important in both our inflation and interest-rate risk Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The fund’s exposures exceed 100% as a result of the fund’s use of investment leverage. 6 strategies. We also use similar instruments to hedge prepayment risk. Credit default swaps, another type of derivative, are important tools in building the fund’s credit risk exposures. They’re used to hedge credit and market risk, as well as the risks of individual securities. As a result, the fund can participate in the performance of the high-yield corporate bond sector, without owning high-yield bonds directly. Do you also employ derivatives with your equity strategies? Yes, although with equity strategies we also own positions in common stocks, which make up a significant portion of the portfolio. In implementing equity strategies, we use futures contracts to manage exposure to market risk, or to gain equity exposure. Using total return swaps, we manage specific sector, industry, and market exposures, and hedge the risks involved with these exposures. In the fund’s semiannual update you said you were adding emphasis on U.S. equities. How did this strategy fare? We saw an opportunity in U.S. stocks during the months of December and January. Our decision was based on the relative resilience of the U.S. economic recovery. Our research suggested that the fundamental performance of U.S. corporations in terms of earnings and profits would remain strong, and this proved to be true. Also, the U.S. market appeared much more attractive than other regions of the world. Over the course of the period, we reduced exposure to Europe because of its debt problems. This positioning helped portfolio performance. During the second half of the fiscal period, the S&P 500 Index rose 6.2%, while the MSCI EAFE Index (ND) of international stocks declined 4.70%. Emerging markets also lagged the United States, with the MSCI Emerging Markets Index (ND) down This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 5/31/12. Short-term holdings and derivatives are excluded. Holdings will vary over time. 7 1.14%. For the period from the fund’s inception on September19, 2011, through May31, 2012, class A shares delivered a 3.77% return before sales charges. The benchmark Putnam Dynamic Risk Allocation Blended Index, which reflects the performance of global stocks, global bonds, and commodities, returned 1.40%. What other strategies had an impact on performance? Within the U.S. equity position, we favored large-cap stocks with below-average volatility compared with the market in general. Our research has suggested that in the long term, these low-beta stocks, as they are called, have outperformed the market with less volatility, which flies in the face of conventional thinking on equity investments. As such, this strategy within the asset class fits perfectly within the fund’s overall philosophy, and it performed well in this period. We also placed an emphasis on credit-risk strategies during the period. We wanted exposure to performance of the high-yield sector because it offered attractive return potential, in our view, even as the corporate default rate has remained below its long-term average. The economic environment during the period also provided support for the high-yield sector, because the moderate pace of growth supported corporate earnings. By contrast, we underweighted commodity investments. Softer global growth has reduced demand for commodities, and prices have fallen. Commodities also have negative carrying costs rather than generating current income. How did currencies affect performance? As a global fund, we have a variety of currency exposures in the portfolio. The currency exposures are achieved both by owning international securities, and by active strategies using forward currency contracts, a type of derivative. Forwards allow us to establish specific currency exposures and to hedge foreign exchange risk that we consider unattractive. Allocations are represented as a percentage of the fund’s portfolio value. Risk contribution is from Putnam research, which uses the historical standard deviation for the respective asset classes multiplied by the appropriate asset weight. Holdings and allocations may vary over time. 8 For the period as a whole, the U.S. dollar was relatively strong, and exposures to international currencies generally did not add to performance. In addition, some of our active currency strategies detracted from portfolio results. We had a short position on the euro amid Europe’s difficulties early in the fiscal period. However, despite Europe’s travails, the single currency remained relatively strong against the dollar at the time we had this position, and weakened much later in the period, when we did not have the same exposure. Also, our positioning in the Australian dollar hindered performance. It has been one of the world’s strongest currencies in recent years, and we expected some weakness. However, the Australian dollar remained relatively strong. What is your outlook for markets and the fund in coming months? We have a somewhat pessimistic outlook for markets in the second half of calendar year 2012, and we have reduced some of the portfolio’s risk exposures. We changed our stance because of the situation in Europe and because of signs of a lower trajectory of economic growth in the United States and the global economy. In Europe, the urgency of structural reforms has increased. Spain and Italy face unsustainable borrowing costs, and Greece’s new government wants to pursue relaxing the constraints on its budget. Recent U.S. economic data, especially a lower level of job creation and lower consumer confidence, suggest that the expansion has shifted to a lower trajectory. While we do not anticipate a recession, it is also difficult to anticipate much of a rebound in the economy. The fiscal policy outlook is negative unless Congress acts before 2013. Currently, taxes are slated to increase and government spending to decrease. Although a last-minute solution remains possible, the uncertainty likely over the next several months could cause businesses to delay hiring and investment decisions. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks, including the possibility of higher interest rates or bond prepayments, as well as to manage exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. 9 In response, we have reduced the fund’s risk exposures, primarily by lowering positions in Europe and emerging markets. We have maintained positions in fixed income, including our high-yield bonds. These securities are supported, we believe, by attractive yield spreads and a low corporate default rate. We have also added a bit to precious metals exposure, anticipating that efforts by central bankers around the world to resuscitate the pace of growth could cause gold prices to rise again. Jeff, thanks for commenting on the fund today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. IN THE NEWS Risk-averse investors around the world are stampeding into government bonds, driving yields to record lows. In the United States, the rate on a 10-year U.S. Treasury note recently dipped to levels not seen since 1945. Several factors have driven the prices of U.S. Treasuries higher and their yields lower, including concerns about a U.S. economic slowdown, Europe’s dire economic situation, and the decelerating economies of China and India. In early June, the 10-year Treasury note yield fell to 1.54%, below the prior low of 1.55%, which was reached just after World War II. At the time, the U.S. government had instituted price controls, and interest rates were kept artificially low to foster financial stability. In several developed economies around the globe, 10-year government bond yields are well below those in the United States. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for period ended 5/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 3.77% –2.20% 3.19% –1.81% 3.21% 2.21% 3.39% –0.20% 3.59% 4.02% Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For the period, the fund had expense limitations, without which returns would have been lower. Comparative index returns For period ended 5/31/12 Putnam Dynamic Risk Lipper Global Flexible Portfolio Funds Allocation Blended Index category average* Life of fund 1.40% –0.22% Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the life-of-fund periods ended 5/31/12, there were 347 funds in this Lipper category. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B shares would have been valued at $10,319 ($9,819 with contingent deferred sales charge). A $10,000 investment in the fund’s class C shares would have been valued at $10,321 ($10,221 with contingent deferred sales charge). A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $9,980. A $10,000 investment in the fund’s class R and Y shares would have been valued at $10,359 and $10,402,respectively. Fund price and distribution information For period ended 5/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.0877 $0.0717 $0.0827 $0.0807 $0.0807 $0.0927 Capital gains — Short-term $0.0423 $0.0423 $0.0423 $0.0423 $0.0423 $0.0423 Capital gains — Long-term — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/19/11* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 5/31/12 10.24 10.86 10.20 10.19 10.21 10.58 10.23 10.26 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. * Inception date of the fund. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 6.30% 0.19% 5.62% 0.62% 5.64% 4.64% 5.92% 2.24% 6.02% 6.56% 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Estimated net expenses for the fiscal year ended 5/31/12* 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Estimated total annual operating expenses for the fiscal year ended 5/31/12 2.12% 2.87% 2.87% 2.62% 2.37% 1.87% Annualized expense ratio for the six-month period ended 5/31/12† 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/12. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from December1, 2011, to May31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.12 $10.92 $10.92 $9.66 $8.39 $5.86 Ending value (after expenses) $1,035.60 $1,031.90 $1,032.10 $1,032.90 $1,034.90 $1,037.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended May31, 2012, use the following calculation method. To find the value of your investment on December1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.06 $10.83 $10.83 $9.57 $8.32 $5.81 Ending value (after expenses) $1,018.00 $1,014.25 $1,014.25 $1,015.50 $1,016.75 $1,019.25 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from Europe, Australasia, and the Far East. MSCI Emerging Markets Index (ND) is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Putnam Dynamic Risk Allocation Blended Index is a benchmark administered by Putnam Management, comprising 50% MSCI World Index (ND), 40% Barclays Global Aggregate Bond Index, and 10% S&P Goldman Sachs Commodity Index. S&P 500 Index is an unmanaged index of common stock performance. S&P Goldman Sachs Commodity Index is a composite index of commodity sector returns that represents a broadly diversified, unleveraged, long-only position in commodity futures. 15 Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2012, Putnam employees had approximately $326,000,000 and the Trustees had approximately $77,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Funds Trust and Shareholders of Putnam Dynamic Risk Allocation Fund: We have audited the accompanying statement of assets and liabilities of Putnam Dynamic Risk Allocation (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of May 31, 2012, and the related statement of operations, the statement of changes in net assets and the financial highlights for the period from September 19, 2011 (commencement of operations) to May 31, 2012. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of May 31, 2012 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Dynamic Risk Allocation Fund as of May 31, 2012, the results of its operations, the changes in its net assets and the financial highlights for the period specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts July 23, 2012 18 The fund’s portfolio 5/31/12 COMMON STOCKS (35.8%)* Shares Value Basic materials (1.7%) Allied Nevada Gold Corp. † 1,345 $34,889 American Vanguard Corp. 347 9,352 Assa Abloy AB Class B (Sweden) 4,308 112,040 BASF SE (Germany) 2,136 149,197 Bemis Co., Inc. 1,499 45,510 BHP Billiton PLC (United Kingdom) 2,958 77,551 BHP Billiton, Ltd. (Australia) 5,023 156,426 Buckeye Technologies, Inc. 220 6,096 Cambrex Corp. † 981 7,053 Domtar Corp. (Canada) 34 2,690 FMC Corp. 1,480 75,436 Givaudan SA (Switzerland) 43 40,013 Horsehead Holding Corp. † 536 4,749 Innophos Holdings, Inc. 293 14,791 Innospec, Inc. † 280 7,400 International Flavors & Fragrances, Inc. 992 55,929 K&S AG (Germany) 533 21,302 KapStone Paper and Packaging Corp. † 782 12,074 Koninklijke DSM NV (Netherlands) 1,642 78,451 Koppers Holdings, Inc. 260 9,129 L.B. Foster Co. Class A 72 1,990 Landec Corp. † 966 7,061 Linde AG (Germany) 589 90,516 Minerals Technologies, Inc. 51 3,227 NewMarket Corp. 23 4,803 Newmont Mining Corp. 2,885 136,057 Nitto Denko Corp. (Japan) 4,000 162,328 NN, Inc. † 746 5,759 PolyOne Corp. 774 10,240 PPG Industries, Inc. 1,240 128,266 Rio Tinto PLC (United Kingdom) 2,853 123,033 Rio Tinto, Ltd. (Australia) 1,521 84,244 Royal Gold, Inc. 756 51,136 Sherwin-Williams Co. (The) 854 110,713 Sigma-Aldrich Corp. 1,164 80,747 Syngenta AG (Switzerland) 347 111,823 TPC Group, Inc. † 186 5,876 Tronox, Inc. † 45 7,290 Valspar Corp. 1,230 59,298 voestalpine AG (Austria) 2,647 66,481 W.R. Grace & Co. † 399 20,948 Capital goods (1.8%) ABB, Ltd. (Switzerland) 4,892 77,095 Aisin Seiki Co., Ltd. (Japan) 2,800 87,723 American Axle & Manufacturing Holdings, Inc. † 372 3,445 19 COMMON STOCKS (35.8%)* cont. Shares Value Capital goods cont. Applied Industrial Technologies, Inc. 445 $16,781 AZZ, Inc. 78 4,183 Ball Corp. 1,793 71,666 Cascade Corp. 186 9,293 Chart Industries, Inc. † 231 14,428 Chase Corp. 325 3,734 Covanta Holding Corp. 2,721 42,556 DXP Enterprises, Inc. † 258 12,126 European Aeronautic Defense and Space Co. NV (France) 3,489 117,461 Franklin Electric Co., Inc. 161 7,876 Fuji Electric Co., Ltd. (Japan) 30,000 69,678 Generac Holdings, Inc. † 213 5,272 General Dynamics Corp. 2,714 173,723 Global Power Equipment Group, Inc. † 280 5,131 Great Lakes Dredge & Dock Corp. 2,310 15,015 Greenbrier Companies, Inc. † 337 4,664 Hitachi, Ltd. (Japan) 31,000 177,629 IHI Corp. (Japan) 17,000 34,929 Kadant, Inc. † 322 7,309 Lockheed Martin Corp. 2,171 179,759 LSB Industries, Inc. † 552 15,357 Mitsubishi Electric Corp. (Japan) 19,000 149,604 NACCO Industries, Inc. Class A 72 7,555 Newport Corp. † 173 2,057 Northrop Grumman Corp. 2,520 148,050 Raytheon Co. 3,244 163,238 Republic Services, Inc. 3,774 99,483 Roper Industries, Inc. 1,158 117,213 Schindler Holding AG (Switzerland) 582 64,566 Singapore Technologies Engineering, Ltd. (Singapore) 12,000 27,565 Smith & Wesson Holding Corp. † 935 6,302 Societe BIC SA (France) 881 86,334 Standex International Corp. 139 5,656 Stericycle, Inc. † 1,115 97,295 Tetra Tech, Inc. † 163 4,073 TriMas Corp. † 804 16,088 Valmont Industries, Inc. 147 16,832 Vinci SA (France) 729 29,336 Waste Connections, Inc. 2,052 63,509 Communication services (1.2%) Allot Communications, Ltd. (Israel) † 340 8,847 American Tower Corp. Class A R 1,974 128,073 Aruba Networks, Inc. † 340 4,468 AT&T, Inc. 4,442 151,783 BroadSoft, Inc. † 78 2,130 BT Group PLC (United Kingdom) 57,467 182,851 20 COMMON STOCKS (35.8%)* cont. Shares Value Communication services cont. Cincinnati Bell, Inc. † 2,983 $10,560 Deutsche Telekom AG (Germany) 5,872 57,946 EchoStar Corp. Class A † 1,332 37,256 France Telecom SA (France) 5,878 74,121 HSN, Inc. 238 9,258 IAC/InterActiveCorp. 1,652 74,208 InterDigital, Inc. 35 864 Kabel Deutschland Holding AG (Germany) † 1,095 62,166 Loral Space & Communications, Inc. 107 6,452 NeuStar, Inc. Class A † 280 9,010 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 2,400 103,522 Premiere Global Services, Inc. † 316 2,642 Tele2 AB Class B (Sweden) 3,402 50,707 Telefonica SA (Rights) (Spain) † 5,516 1,603 Telefonica SA (Spain) 5,516 61,294 USA Mobility, Inc. 414 5,142 Verizon Communications, Inc. 9,270 386,003 Vodafone Group PLC (United Kingdom) 35,652 95,499 Windstream Corp. 4,356 40,772 Conglomerates (0.5%) AMETEK, Inc. 2,059 104,412 Danaher Corp. 4,110 213,597 General Electric Co. 9,342 178,339 Marubeni Corp. (Japan) 5,000 32,032 Siemens AG (Germany) 824 67,898 Consumer cyclicals (4.1%) Advance Auto Parts, Inc. 683 49,818 Aeon Co., Ltd. (Japan) 5,000 60,618 Alliance Data Systems Corp. † 54 6,804 Amazon.com, Inc. † 1,486 316,384 Ameristar Casinos, Inc. 486 9,088 Ascena Retail Group, Inc. † 593 11,225 AutoZone, Inc. † 203 77,193 Bed Bath & Beyond, Inc. † 1,644 118,779 Belo Corp. Class A 2,546 14,716 Big Lots, Inc. † 1,198 44,027 Bluegreen Corp. † 809 4,085 Brunswick Corp. 340 7,446 Buckle, Inc. (The) 308 12,055 Bunzl PLC (United Kingdom) 4,699 74,123 Cabela’s, Inc. † 531 18,766 Cato Corp. (The) Class A 109 3,128 Christian Dior SA (France) 281 36,878 Cintas Corp. 1,851 68,302 Compass Group PLC (United Kingdom) 4,789 46,968 21 COMMON STOCKS (35.8%)* cont. Shares Value Consumer cyclicals cont. Conn’s, Inc. † 607 $10,616 Constant Contact, Inc. † 243 4,921 Daimler AG (Registered Shares) (Germany) 1,594 73,974 Dana Holding Corp. 490 6,527 Deckers Outdoor Corp. † 161 8,963 Deluxe Corp. 520 12,022 Destination Maternity Corp. 328 6,396 Dillards, Inc. Class A 127 8,539 Discovery Communications, Inc. Class A † 1,914 95,891 Dollar General Corp. † 1,065 52,089 Dollar Tree, Inc. † 917 94,616 DSW, Inc. Class A 132 7,878 Dun & Bradstreet Corp. (The) 831 56,151 Ecolab, Inc. 2,144 135,522 Equifax, Inc. 1,862 84,107 Expedia, Inc. 1,187 54,471 Express, Inc. † 670 12,395 Finish Line, Inc. (The) Class A 734 15,135 G-III Apparel Group, Ltd. † 424 10,477 Genesco, Inc. † 88 5,852 Global Cash Access Holdings, Inc. † 1,811 12,768 Global Payments, Inc. 1,516 64,400 GNC Holdings, Inc. Class A 339 13,062 Helen of Troy, Ltd. (Bermuda) † 163 5,131 Hino Motors, Ltd. (Japan) 14,000 93,083 Home Depot, Inc. (The) 6,325 312,076 Host Hotels & Resorts, Inc. R 4,849 73,996 Industria de Diseno Textil (Inditex) SA (Spain) 1,080 89,530 Isuzu Motors, Ltd. (Japan) 25,000 133,678 Kimberly-Clark Corp. 3,606 286,136 Kingfisher PLC (United Kingdom) 17,239 75,206 Kohl’s Corp. 1,796 82,293 La-Z-Boy, Inc. † 859 12,120 Leapfrog Enterprises, Inc. † 1,466 15,276 LIN TV Corp. Class A † 960 2,765 McGraw-Hill Cos., Inc. (The) 2,086 90,491 Men’s Wearhouse, Inc. (The) 297 10,689 Moody’s Corp. 2,734 100,037 MSC Industrial Direct Co., Inc. Class A 799 57,296 Next PLC (United Kingdom) 2,470 115,625 Nu Skin Enterprises, Inc. Class A 129 5,532 O’Reilly Automotive, Inc. † 954 91,384 Omnicom Group, Inc. 1,924 91,736 OPAP SA (Greece) † 4,982 26,571 Perry Ellis International, Inc. † 308 5,793 PetSmart, Inc. 1,045 67,340 22 COMMON STOCKS (35.8%)* cont. Shares Value Consumer cyclicals cont. Pier 1 Imports, Inc. 456 $7,433 Priceline.com, Inc. † 265 165,755 PVH Corp. 79 6,399 Randstad Holding NV (Netherlands) 565 15,421 Rent-A-Center, Inc. 194 6,532 Ross Stores, Inc. 1,671 105,657 Scotts Miracle-Gro Co. (The) Class A 746 32,205 Scripps Networks Interactive Class A 970 53,127 Select Comfort Corp. † 265 7,250 Shuffle Master, Inc. † 328 5,202 Sinclair Broadcast Group, Inc. Class A 1,281 10,427 Sonic Automotive, Inc. Class A 1,767 26,311 Sony Corp. (Japan) 11,600 155,436 Standard Parking Corp. † 295 5,608 Suzuki Motor Corp. (Japan) 4,800 99,969 Swire Pacific, Ltd. Class A (Hong Kong) 13,000 140,191 Target Corp. 3,342 193,535 Tempur-Pedic International, Inc. † 239 11,044 Thor Industries, Inc. 168 5,166 TNS, Inc. † 848 15,162 Towers Watson & Co. Class A 1,016 61,224 Town Sports International Holdings, Inc. † 557 6,522 Tupperware Brands Corp. 680 36,754 ValueClick, Inc. † 134 2,350 Verisk Analytics, Inc. Class A † 1,848 88,519 Viacom, Inc. Class B 3,006 143,476 Volkswagen AG (Preference) (Germany) 568 90,865 VOXX International Corp. † 1,009 9,949 Warnaco Group, Inc. (The) † 122 5,430 Whirlpool Corp. 119 7,364 Williams-Sonoma, Inc. 174 6,074 Consumer staples (4.1%) AFC Enterprises † 1,194 25,504 Altria Group, Inc. 12,976 417,697 Anheuser-Busch InBev NV (Belgium) 1,071 72,492 Avis Budget Group, Inc. † 1,393 20,686 Barrett Business Services, Inc. 204 4,029 Beacon Roofing Supply, Inc. † 415 10,313 Brinker International, Inc. 1,407 45,460 British American Tobacco (BAT) PLC (United Kingdom) 2,235 105,222 Career Education Corp. † 358 2,341 Church & Dwight Co., Inc. 2,593 138,051 Coca-Cola Co. (The) 809 60,457 ConAgra Foods, Inc. 5,815 146,247 Corinthian Colleges, Inc. † 1,455 3,987 Diageo PLC (United Kingdom) 3,224 76,857 23 COMMON STOCKS (35.8%)* cont. Shares Value Consumer staples cont. DineEquity, Inc. † 69 $3,312 Distribuidora Internacional de Alimentacion SA (Spain) † 9,152 40,099 Dollar Thrifty Automotive Group † 63 5,140 Dr. Pepper Snapple Group, Inc. 3,579 147,670 Heineken Holding NV (Netherlands) 1,780 72,137 Herbalife, Ltd. 15,965 715,072 Japan Tobacco, Inc. (Japan) 25 139,421 Kao Corp. (Japan) 3,300 85,364 Kerry Group PLC Class A (Ireland) 1,780 76,819 Koninklijke Ahold NV (Netherlands) 8,388 98,758 Kroger Co. (The) 7,443 163,820 Lincoln Educational Services Corp. 199 1,154 Lorillard, Inc. 1,542 190,591 McDonald’s Corp. 3,764 336,276 Nestle SA (Switzerland) 4,307 244,639 Panera Bread Co. Class A † 309 45,408 Papa John’s International, Inc. † 137 6,373 Philip Morris International, Inc. 6,542 552,864 Prestige Brands Holdings, Inc. † 347 4,764 Procter & Gamble Co. (The) 2,174 135,418 Reynolds American, Inc. 4,298 179,828 SABMiller PLC (United Kingdom) 1,253 46,400 Sally Beauty Holdings, Inc. † 272 7,189 Spartan Stores, Inc. 288 4,824 Starbucks Corp. 3,685 202,270 Tesco PLC (United Kingdom) 4,930 23,001 Toyota Tsusho Corp. (Japan) 5,300 97,870 Unilever PLC (United Kingdom) 1,712 54,114 USANA Health Sciences, Inc. † 114 4,606 W.W. Grainger, Inc. 614 118,901 Woolworths, Ltd. (Australia) 3,540 91,173 Yum! Brands, Inc. 2,398 168,723 Energy (2.8%) Alpha Natural Resources, Inc. † 491 5,146 Basic Energy Services, Inc. † 648 7,348 BP PLC (United Kingdom) 13,381 81,335 Chevron Corp. 6,312 620,533 Clayton Williams Energy, Inc. † 84 4,800 Cloud Peak Energy, Inc. † 281 4,350 Compagnie Generale de Geophysique-Veritas (CGG-Veritas) (France) † 4,418 96,475 ConocoPhillips 6,054 315,777 Contango Oil & Gas Co. † 82 4,308 CVR Energy, Inc. (Escrow) 401 — Delek US Holdings, Inc. 317 5,107 Energy Partners, Ltd. † 497 7,848 24 COMMON STOCKS (35.8%)* cont. Shares Value Energy cont. ENI SpA (Italy) 6,243 $121,066 Exxon Mobil Corp. 12,249 963,139 FMC Technologies, Inc. † 2,776 111,706 Helix Energy Solutions Group, Inc. † 905 15,503 HollyFrontier Corp. 3,145 92,715 Key Energy Services, Inc. † 942 9,335 Marathon Oil Corp. 5,768 143,681 Mitcham Industries, Inc. † 342 6,464 Murphy Oil Corp. 2,227 103,823 Petrofac, Ltd. (United Kingdom) 5,867 140,052 Phillips 66 † 3,027 90,901 Repsol YPF SA (Spain) 2,607 39,156 REX American Resources Corp. † 222 4,089 Rosetta Resources, Inc. † 109 4,217 Royal Dutch Shell PLC Class A (United Kingdom) 4,801 149,359 Royal Dutch Shell PLC Class B (United Kingdom) 4,418 142,511 Statoil ASA (Norway) 5,534 125,450 Stone Energy Corp. † 689 16,233 Swift Energy Co. † 392 7,805 Total SA (France) 2,601 112,541 Unit Corp. † 146 5,809 Vaalco Energy, Inc. † 1,769 15,090 W&T Offshore, Inc. 392 6,025 Western Refining, Inc. 336 6,498 Financials (7.7%) 3i Group PLC (United Kingdom) 11,589 31,357 ACE, Ltd. 3,534 255,614 Agree Realty Corp. R 288 6,025 AIA Group, Ltd. (Hong Kong) 23,000 74,972 Alexandria Real Estate Equities, Inc. R 192 13,144 Allianz SE (Germany) 618 56,003 Allied World Assurance Co. Holdings AG 1,837 141,265 American Capital Agency Corp. R 128 4,182 American Equity Investment Life Holding Co. 953 10,083 American Express Co. 6,601 368,534 American Safety Insurance Holdings, Ltd. † 473 8,495 Amtrust Financial Services, Inc. 152 4,370 Apartment Investment & Management Co. Class A R 3,875 104,896 Apollo Commercial Real Estate Finance, Inc. R 493 7,829 Apollo Residential Mortgage, Inc. 420 7,875 Arch Capital Group, Ltd. † 4,139 158,234 Arlington Asset Investment Corp. Class A 182 4,110 ARMOUR Residential REIT, Inc. R 934 6,519 Ashford Hospitality Trust, Inc. R 6,326 54,087 Assured Guaranty, Ltd. (Bermuda) 632 7,546 Australia & New Zealand Banking Group, Ltd. (Australia) 6,883 140,129 25 COMMON STOCKS (35.8%)* cont. Shares Value Financials cont. AvalonBay Communities, Inc. R 1,275 $178,181 AXA SA (France) 6,606 74,956 Banco Santander Central Hispano SA (Spain) 8,906 47,365 Bank of Hawaii Corp. 1,312 60,798 Bank of the Ozarks, Inc. 220 6,389 Barclays PLC (United Kingdom) 42,402 116,575 Berkshire Hathaway, Inc. Class B † 3,198 253,793 BNP Paribas SA (France) † 2,707 86,347 Boston Properties, Inc. R 1,110 114,252 BRE Properties R 143 7,040 Camden Property Trust R 1,821 118,565 Cardinal Financial Corp. 620 7,068 Cardtronics, Inc. † 301 8,434 CBL & Associates Properties, Inc. R 738 12,885 Chubb Corp. (The) 2,213 159,491 Citizens & Northern Corp. 349 6,090 CNO Financial Group, Inc. † 1,285 8,815 Commerce Bancshares, Inc. 1,813 70,236 Commonwealth Bank of Australia (Australia) 3,148 151,483 CommonWealth REIT R 3,291 58,086 Corporate Office Properties Trust R 2,645 58,216 DBS Group Holdings, Ltd. (Singapore) 6,000 61,555 DCT Industrial Trust, Inc. R 6,861 39,931 Deutsche Bank AG (Germany) † 2,225 80,310 Dexus Property Group (Australia) 79,783 73,054 Digital Realty Trust, Inc. R 1,363 96,460 Discover Financial Services 5,504 182,237 Duke Realty Corp. R 5,561 76,964 Dynex Capital, Inc. R 682 6,336 East West Bancorp, Inc. 949 21,248 Entertainment Properties Trust R 1,422 58,686 Equity Residential Trust R 5,585 341,244 Essex Property Trust, Inc. R 421 63,344 Everest Re Group, Ltd. 1,576 160,941 Federal Realty Investment Trust R 1,871 183,882 Financial Institutions, Inc. 372 6,078 First Financial Bancorp 296 4,547 First Industrial Realty Trust † R 3,108 37,078 Flushing Financial Corp. 667 8,604 FXCM, Inc. Class A 411 4,225 General Growth Properties R 2,269 38,006 Genworth Financial, Inc. Class A † 1,223 6,409 Glimcher Realty Trust R 694 6,385 Hachijuni Bank, Ltd. (The) (Japan) 12,000 57,427 Hang Lung Group, Ltd. (Hong Kong) 11,000 63,634 Hanmi Financial Corp. † 746 7,005 26 COMMON STOCKS (35.8%)* cont. Shares Value Financials cont. HCP, Inc. R 3,101 $126,645 Health Care REIT, Inc. R 1,448 80,321 Heartland Financial USA, Inc. 237 4,503 HFF, Inc. Class A † 1,132 14,807 Highwoods Properties, Inc. R 2,066 66,649 Home Bancshares, Inc. 258 7,258 HSBC Holdings PLC (United Kingdom) 26,040 205,669 Insurance Australia Group, Ltd. (Australia) 26,061 84,535 Interactive Brokers Group, Inc. Class A 796 11,351 Invesco Mortgage Capital, Inc. R 258 4,680 Investment AB Kinnevik Class B (Sweden) 4,476 78,765 Israel Corp., Ltd. (The) (Israel) 152 85,018 Jones Lang LaSalle, Inc. 300 21,750 JPMorgan Chase & Co. 2,247 74,488 Kimco Realty Corp. R 7,651 137,335 Lexington Realty Trust R 9,198 76,435 Liberty Property Trust R 3,455 119,785 Lloyds Banking Group PLC (United Kingdom) † 131,993 52,085 LTC Properties, Inc. R 396 12,779 M&T Bank Corp. 1,713 139,301 Macerich Co. (The) R 742 42,331 Mack-Cali Realty Corp. R 2,400 65,376 Maiden Holdings, Ltd. (Bermuda) 623 5,071 MainSource Financial Group, Inc. 556 6,149 MarketAxess Holdings, Inc. 35 1,130 MFA Financial, Inc. R 1,005 7,658 Mission West Properties R 526 4,424 Mitsubishi UFJ Financial Group, Inc. (Japan) 18,300 79,403 Nasdaq OMX Group, Inc. (The) † 2,503 54,766 National Australia Bank, Ltd. (Australia) 2,772 60,701 National Financial Partners Corp. † 288 3,830 National Health Investors, Inc. R 1,584 76,460 Nelnet, Inc. Class A 325 7,586 Newcastle Investment Corp. R 1,350 8,964 Northern Trust Corp. 2,737 118,184 Ocwen Financial Corp. † 1,016 16,286 One Liberty Properties, Inc. R 423 7,500 ORIX Corp. (Japan) 810 70,084 Pennsylvania Real Estate Investment Trust R 4,914 62,310 People’s United Financial, Inc. 7,351 85,492 Peoples Bancorp, Inc. 372 6,982 Popular, Inc. (Puerto Rico) † 293 4,474 Portfolio Recovery Associates, Inc. † 40 2,764 Post Properties, Inc. R 2,009 97,256 Prologis, Inc. R 3,484 111,418 Protective Life Corp. 281 7,407 27 COMMON STOCKS (35.8%)* cont. Shares Value Financials cont. Prudential PLC (United Kingdom) 6,752 $71,002 PS Business Parks, Inc. R 146 9,620 Public Storage R 2,447 326,601 Rayonier, Inc. R 1,055 45,333 Realty Income Corp. R 1,686 64,624 Regency Centers Corp. R 211 9,244 RenaissanceRe Holdings, Ltd. 1,835 141,423 Republic Bancorp, Inc. Class A 114 2,405 Resona Holdings, Inc. (Japan) 11,900 44,800 Senior Housing Properties Trust R 257 5,307 Simon Property Group, Inc. R 4,507 664,873 SL Green Realty Corp. R 443 33,229 Southside Bancshares, Inc. 456 9,567 Sovran Self Storage, Inc. R 161 7,945 St. Joe Co. (The) † 1,337 21,352 Standard Chartered PLC (United Kingdom) 2,347 47,598 Starwood Property Trust, Inc. R 199 3,988 Stockland (Units) (Australia) R 21,470 66,715 Suncorp Group, Ltd. (Australia) 8,867 67,026 Sunstone Hotel Investors, Inc. † R 5,853 58,589 Svenska Handelsbanken AB Class A (Sweden) 2,718 76,359 Swedbank AB Class A (Sweden) 5,453 78,082 Swiss Life Holding AG (Switzerland) 903 72,763 SWS Group, Inc. 985 5,664 Symetra Financial Corp. 623 7,040 Taubman Centers, Inc. R 151 11,023 UDR, Inc. R 979 25,356 Universal Health Realty Income Trust R 52 2,010 Urstadt Biddle Properties, Inc. Class A R 288 5,126 Validus Holdings, Ltd. 3,530 110,771 Virginia Commerce Bancorp, Inc. † 929 7,664 Vornado Realty Trust R 1,216 99,615 W.R. Berkley Corp. 3,879 148,643 Walker & Dunlop, Inc. † 296 3,472 Washington Banking Co. 441 5,984 Weingarten Realty Investors R 3,888 99,455 Wells Fargo & Co. 2,694 86,343 Westpac Banking Corp. (Australia) 3,322 65,658 Wheelock and Co., Ltd. (Hong Kong) 13,000 38,774 Government (—%) Banco Latinoamericano de Exportaciones SA Class E (Panama) 673 13,124 Health care (3.8%) Abbott Laboratories 5,548 342,811 ABIOMED, Inc. † 371 7,542 Aetna, Inc. 2,852 116,618 28 COMMON STOCKS (35.8%)* cont. Shares Value Health care cont. Affymax, Inc. † 503 $7,112 Alfresa Holdings Corp. (Japan) 1,000 48,494 Amarin Corp. PLC ADR (Ireland) † 167 1,979 Amedisys, Inc. † 52 570 AmerisourceBergen Corp. 2,461 91,032 Amgen, Inc. 3,238 225,106 AmSurg Corp. † 158 4,317 Assisted Living Concepts, Inc. Class A 443 6,131 AstraZeneca PLC (United Kingdom) 2,165 87,406 athenahealth, Inc. † 56 4,071 AVEO Pharmaceuticals, Inc. † 201 2,559 Bayer AG (Germany) 425 26,913 Biogen Idec, Inc. † 1,190 155,593 Bristol-Myers Squibb Co. 6,854 228,512 C.R. Bard, Inc. 884 85,916 Cardinal Health, Inc. 2,849 117,892 Centene Corp. † 196 7,083 Charles River Laboratories International, Inc. † 154 5,141 Coloplast A/S Class B (Denmark) 425 73,196 Computer Programs & Systems, Inc. 72 3,917 Conmed Corp. 450 12,056 Cubist Pharmaceuticals, Inc. † 225 9,027 Elan Corp. PLC ADR (Ireland) † 728 10,163 Eli Lilly & Co. 4,507 184,562 Endo Pharmaceuticals Holdings, Inc. † 131 4,260 Forest Laboratories, Inc. † 1,983 69,405 Fresenius SE & Co. KGgA (Germany) 825 78,002 Gentiva Health Services, Inc. † 152 853 Gilead Sciences, Inc. † 3,576 178,621 GlaxoSmithKline PLC (United Kingdom) 9,556 212,104 Greatbatch, Inc. † 618 12,830 HealthSouth Corp. † 723 13,838 Hi-Tech Pharmacal Co., Inc. † 218 6,298 Humana, Inc. 1,345 102,745 Jazz Pharmaceuticals PLC (Ireland) † 664 28,685 Johnson & Johnson 2,020 126,109 Kindred Healthcare, Inc. † 776 6,418 Lincare Holdings, Inc. 190 4,357 McKesson Corp. 1,786 155,882 MedAssets, Inc. † 1,177 13,324 Medicines Co. (The) † 1,026 22,551 Medicis Pharmaceutical Corp. Class A 310 11,191 Merck & Co., Inc. 630 23,675 Metropolitan Health Networks, Inc. † 877 7,630 Molina Healthcare, Inc. † 639 16,301 Novartis AG (Switzerland) 2,745 142,990 29 COMMON STOCKS (35.8%)* cont. Shares Value Health care cont. Novo Nordisk A/S Class B (Denmark) 772 $102,985 Obagi Medical Products, Inc. † 1,216 15,066 Omega Healthcare Investors, Inc. R 3,399 71,753 Omnicare, Inc. 299 9,424 Onyx Pharmaceuticals, Inc. † 84 3,846 OraSure Technologies, Inc. † 1,392 14,407 Orion Oyj Class B (Finland) 2,366 41,372 Otsuka Holdings Company, Ltd. (Japan) 4,100 129,028 Par Pharmaceutical Cos., Inc. † 697 24,980 PDL BioPharma, Inc. 1,371 8,898 Pernix Therapeutics Holdings † 395 2,556 Perrigo Co. 624 64,827 Pfizer, Inc. 5,183 113,352 Quality Systems, Inc. 270 7,725 Questcor Pharmaceuticals, Inc. † 144 5,962 ResMed, Inc. † 2,017 62,487 Roche Holding AG-Genusschein (Switzerland) 1,262 197,891 RTI Biologics, Inc. † 1,291 4,635 Sabra Health Care REIT, Inc. R 2,298 33,045 Salix Pharmaceuticals, Ltd. † 139 7,202 Sanofi (France) 2,926 199,674 Spectrum Pharmaceuticals, Inc. † 938 10,871 STAAR Surgical Co. † 1,660 14,093 Suzuken Co., Ltd. (Japan) 2,000 62,226 Synergetics USA, Inc. † 743 2,660 Triple-S Management Corp. Class B (Puerto Rico) † 204 3,541 United Therapeutics Corp. † 45 1,991 UnitedHealth Group, Inc. 5,337 297,644 Ventas, Inc. R 3,716 218,575 ViroPharma, Inc. † 602 12,124 Warner Chilcott PLC Class A (Ireland) † 597 11,259 WellCare Health Plans, Inc. † 286 16,150 Technology (6.4%) Acacia Research — Acacia Technologies † 87 3,025 Accenture PLC Class A 3,955 225,831 Acme Packet, Inc. † 192 4,393 Actuate Corp. † 2,783 18,590 Acxiom Corp. † 879 12,368 Altera Corp. 4,079 136,279 Analog Devices, Inc. 3,965 144,207 Anixter International, Inc. 104 5,981 Apple, Inc. † 5,969 3,448,470 ASML Holding NV (Netherlands) 1,493 68,673 Aspen Technology, Inc. † 280 6,188 Avago Technologies, Ltd. (Singapore) 3,389 112,176 BMC Software, Inc. † 2,507 106,096 30 COMMON STOCKS (35.8%)* cont. Shares Value Technology cont. Cirrus Logic, Inc. † 268 $7,697 Cisco Systems, Inc. 24,442 399,138 Coherent, Inc. † 106 4,679 Computershare, Ltd. (Australia) 3,227 24,487 Concur Technologies, Inc. † 82 5,072 EnerSys † 343 11,312 Fair Isaac Corp. 502 20,411 FEI Co. † 381 17,438 Fujitsu, Ltd. (Japan) 32,000 140,071 Google, Inc. Class A † 914 530,906 GSI Group, Inc. † 889 10,321 IBM Corp. 3,603 695,019 Infineon Technologies AG (Germany) 9,282 73,438 InnerWorkings, Inc. † 417 4,916 Integrated Silicon Solutions, Inc. † 532 4,980 Intel Corp. 2,464 63,670 Intuit, Inc. 2,628 147,772 Ixia † 322 3,407 JDA Software Group, Inc. † 427 11,819 KLA-Tencor Corp. 2,744 125,758 Kulicke & Soffa Industries, Inc. † 1,070 11,256 L-3 Communications Holdings, Inc. 1,332 90,829 Lam Research Corp. † 2,737 102,090 LivePerson, Inc. † 304 5,247 Manhattan Associates, Inc. † 130 6,175 Maxim Integrated Products, Inc. 4,729 118,982 Microchip Technology, Inc. 3,412 105,840 Microsoft Corp. 22,355 652,542 Monotype Imaging Holdings, Inc. † 301 4,124 MTS Systems Corp. 151 5,838 Netscout Systems, Inc. † 486 9,744 Nova Measuring Instruments, Ltd. (Israel) † 709 5,084 NTT Data Corp. (Japan) 11 31,627 Omnivision Technologies, Inc. † 231 3,738 Parametric Technology Corp. † 258 5,212 Photronics, Inc. † 941 5,646 Plantronics, Inc. 170 5,115 Procera Networks, Inc. † 203 4,243 RealPage, Inc. † 220 3,927 Rudolph Technologies, Inc. † 664 5,724 SAP AG (Germany) 542 31,102 Silicon Graphics International Corp. † 591 3,481 Skyworks Solutions, Inc. † 245 6,581 Softbank Corp. (Japan) 4,200 131,317 SolarWinds, Inc. † 109 4,999 Synchronoss Technologies, Inc. † 130 2,328 31 COMMON STOCKS (35.8%)* cont. Shares Value Technology cont. Teradyne, Inc. † 395 $5,708 TIBCO Software, Inc. † 435 11,636 TTM Technologies, Inc. † 489 4,518 Tyler Technologies, Inc. † 117 4,364 Ultimate Software Group, Inc. † 63 5,061 Unisys Corp. † 81 1,273 VASCO Data Security International, Inc. † 1,536 10,737 Websense, Inc. † 285 5,295 Xilinx, Inc. 3,870 123,724 Xyratex, Ltd. (United Kingdom) 434 4,965 Transportation (0.7%) Alaska Air Group, Inc. † 188 6,448 Central Japan Railway Co. (Japan) 23 187,264 ComfortDelgro Corp., Ltd. (Singapore) 37,000 42,209 Copa Holdings SA Class A (Panama) 709 58,861 International Consolidated Airlines Group SA (United Kingdom) † 15,236 33,576 J. B. Hunt Transport Services, Inc. 1,493 85,295 Neptune Orient Lines, Ltd. (Singapore) † 62,000 51,242 Southwest Airlines Co. 10,596 95,682 Swift Transportation Co. † 1,295 13,740 United Parcel Service, Inc. Class B 4,336 324,940 US Airways Group, Inc. † 651 8,606 Utilities and power (1.0%) Chubu Electric Power, Inc. (Japan) 1,600 24,461 CMS Energy Corp. 3,497 81,480 DTE Energy Co. 1,882 106,954 Enel SpA (Italy) 19,839 56,641 Entergy Corp. 1,789 115,444 GDF Suez (France) 3,793 75,374 ITC Holdings Corp. 818 56,401 Kinder Morgan, Inc. S 3,198 109,340 National Grid PLC (United Kingdom) 12,660 126,884 PG&E Corp. 3,471 151,683 Pinnacle West Capital Corp. 1,539 75,996 Red Electrica Corp. SA (Spain) 2,029 75,131 Spectra Energy Corp. 5,778 165,886 Toho Gas Co., Ltd. (Japan) 9,000 50,995 Westar Energy, Inc. 2,023 57,884 Total common stocks (cost $47,706,150) 32 COMMODITY LINKED NOTES (2.3%)* Principal amount Value Deutsche Bank AG/London notes Ser. 00DL, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) $440,000 $293,568 Deutsche Bank AG/London 144A Ser. 0005, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index multiplied by 3) (United Kingdom) 3,400,000 2,174,980 UBS AG/Jersey Branch 144A 1-month LIBOR, 2012 (Indexed to the UBS Bloomberg CMCI TR Index multiplied by 3) (Jersey) 749,000 479,239 Total commodity linked notes (cost $4,589,000) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.6%)* strike price amount Value SPDR S&P rust (Put) May-13/$108.00 30,279 $167,794 SPDR S&P rust (Put) Apr-13/117.00 14,706 106,446 SPDR S&P rust (Put) Mar-13/116.00 9,176 58,687 SPDR S&P rust (Put) Mar-13/116.00 5,350 34,217 SPDR S&P rust (Put) Feb-13/115.00 12,741 70,143 SPDR S&P rust (Put) Feb-13/115.00 1,785 9,827 SPDR S&P rust (Put) Jan-13/110.00 9,562 38,592 SPDR S&P rust (Put) Jan-13/110.00 4,963 20,087 SPDR S&P rust (Put) Dec-12/102.00 14,525 35,558 SPDR S&P rust (Put) Nov-12/99.00 10,578 17,026 SPDR S&P rust (Put) Nov-12/99.00 3,944 6,348 SPDR S&P rust (Put) Oct-12/100.00 10,577 14,113 SPDR S&P rust (Put) Oct-12/100.00 3,945 5,264 SPDR S&P rust (Put) Sep-12/125.00 9,176 42,410 SPDR S&P rust (Put) Sep-12/125.00 5,350 24,727 SPDR S&P rust (Put) Aug-12/121.00 12,741 32,005 SPDR S&P rust (Put) Aug-12/121.00 1,785 4,484 SPDR S&P rust (Put) Jul-12/117.00 14,525 15,890 SPDR S&P rust (Put) Jun-12/121.00 14,525 357 Total purchased options outstanding (cost $684,547) INVESTMENT COMPANIES (0.2%)* Shares Value iShares Russell 2000 Growth Index Fund 357 $31,084 Vanguard REIT ETF R 3,813 238,389 Total investment companies (cost $283,727) SHORT-TERM INVESTMENTS (64.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% d 69,000 $69,000 Putnam Money Market Liquidity Fund 0.12% e 57,732,468 57,732,468 SSgA Prime Money Market Fund 0.10% P 470,000 470,000 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 # ## $4,000,000 3,995,050 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.182%, May 2, 2013 ## 12,000,000 11,980,877 U.S. Treasury Bills with effective yields ranging from 0.155% to 0.156%, January 10, 2013 750,000 749,342 33 SHORT-TERM INVESTMENTS (64.4%)* cont. Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.140% to 0.145%, February 7, 2013 # 3,500,000 $3,496,431 U.S. Treasury Bills with effective yields ranging from 0.072% to 0.142%, October 18, 2012 1,750,000 1,749,230 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 # 1,000,000 999,471 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.096%, August 23, 2012 # 145,000 144,976 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.094%, November 15, 2012 # 500,000 499,737 U.S. Treasury Bills with effective yields ranging from 0.052% to 0.079%, July 26, 2012 # 330,000 329,961 Total short-term investments (cost $82,214,755) TOTAL INVESTMENTS Total investments (cost $135,478,179) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 19, 2011 (commencement of operations) through May 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $127,587,992. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $101,697,938 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 34 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $18,598,592) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 6/20/12 $24,414 $25,824 $(1,410) Japanese Yen Sell 6/20/12 5,314 4,808 (506) Barclay’s Bank, PLC Australian Dollar Sell 6/20/12 3,307 3,621 314 British Pounds Buy 6/20/12 147,637 155,368 (7,731) Euro Buy 6/20/12 1,453,857 1,558,329 (104,472) Hong Kong Dollar Sell 6/20/12 27,753 27,749 (4) Japanese Yen Buy 6/20/12 15,418 15,250 168 Japanese Yen Sell 6/20/12 15,418 15,066 (352) Malaysian Ringgit Buy 6/20/12 10,205 10,518 (313) Polish Zloty Buy 6/20/12 15,818 17,597 (1,779) Polish Zloty Sell 6/20/12 15,818 17,520 1,702 Swedish Krona Sell 6/20/12 35,823 38,683 2,860 Swiss Franc Sell 6/20/12 103 110 7 Citibank, N.A. Australian Dollar Sell 6/20/12 20,231 21,415 1,184 British Pounds Sell 6/20/12 13,562 14,275 713 Danish Krone Buy 6/20/12 76,064 80,872 (4,808) Euro Buy 6/20/12 156,923 168,204 (11,281) Hong Kong Dollar Buy 6/20/12 27,753 27,748 5 Hong Kong Dollar Sell 6/20/12 27,753 27,769 16 Japanese Yen Buy 6/20/12 120,731 117,791 2,940 Norwegian Krone Sell 6/20/12 10,917 11,665 748 Polish Zloty Buy 6/20/12 15,818 17,518 (1,700) Singapore Dollar Buy 6/20/12 8,692 9,030 (338) Swiss Franc Sell 6/20/12 41,808 44,710 2,902 Credit Suisse AG Australian Dollar Buy 6/20/12 17,994 19,049 (1,055) British Pounds Buy 6/20/12 231,781 243,832 (12,051) Euro Buy 6/20/12 146,536 156,974 (10,438) Japanese Yen Buy 6/20/12 2,000,684 1,955,227 45,457 Norwegian Krone Sell 6/20/12 43,866 46,871 3,005 Swedish Krona Sell 6/20/12 107,401 116,001 8,600 Swiss Franc Sell 6/20/12 244,053 260,826 16,773 Deutsche Bank AG Australian Dollar Sell 6/20/12 254,739 269,342 14,603 British Pounds Sell 6/20/12 233,168 246,259 13,091 Euro Buy 6/20/12 1,525,950 1,635,420 (109,470) Malaysian Ringgit Buy 6/20/12 10,205 10,661 (456) Malaysian Ringgit Sell 6/20/12 10,205 10,479 274 Swiss Franc Sell 6/20/12 18,536 19,816 1,280 35 FORWARD CURRENCY CONTRACTS at 5/31/12 (aggregate face value $18,598,592) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Sell 6/20/12 $6,517 $6,899 $382 Euro Buy 6/20/12 353,788 378,837 (25,049) Japanese Yen Buy 6/20/12 944,811 923,614 21,197 HSBC Bank USA, National Association Australian Dollar Sell 6/20/12 6,225 6,582 357 British Pounds Sell 6/20/12 25,736 27,084 1,348 Euro Sell 6/20/12 185,859 198,797 12,938 Japanese Yen Sell 6/20/12 158,816 155,203 (3,613) New Zealand Dollar Buy 6/20/12 1,355 1,454 (99) Singapore Dollar Sell 6/20/12 14,357 14,913 556 JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/20/12 63,125 66,530 3,405 British Pounds Buy 6/20/12 294,966 310,398 (15,432) Euro Buy 6/20/12 321,513 344,468 (22,955) Hong Kong Dollar Sell 6/20/12 97,472 97,526 54 Japanese Yen Buy 6/20/12 2,135,639 2,087,336 48,303 Mexican Peso Buy 6/20/12 54,348 60,082 (5,734) Singapore Dollar Sell 6/20/12 52,306 54,652 2,346 Swedish Krona Sell 6/20/12 11,514 12,439 925 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/20/12 89,874 94,848 (4,974) British Pounds Sell 6/20/12 58,407 61,276 2,869 Euro Buy 6/20/12 195,752 207,944 (12,192) Japanese Yen Sell 6/20/12 49,743 48,589 (1,154) Swiss Franc Sell 6/20/12 67,347 72,011 4,664 State Street Bank and Trust Co. Australian Dollar Buy 6/20/12 30,930 32,737 (1,807) British Pounds Buy 6/20/12 150,411 158,334 (7,923) Canadian Dollar Buy 6/20/12 330,889 345,755 (14,866) Euro Buy 6/20/12 2,032,332 2,174,810 (142,478) Israeli Shekel Sell 6/20/12 39,347 40,660 1,313 Japanese Yen Buy 6/20/12 2,732,426 2,669,582 62,844 Norwegian Krone Buy 6/20/12 5,475 5,849 (374) Westpac Banking Corp. Australian Dollar Buy 6/20/12 22,177 22,159 18 Australian Dollar Sell 6/20/12 22,177 23,185 1,008 British Pounds Sell 6/20/12 66,421 69,891 3,470 Canadian Dollar Buy 6/20/12 186,204 194,492 (8,288) Japanese Yen Buy 6/20/12 212,220 207,459 4,761 Total 36 FUTURES CONTRACTS OUTSTANDING at 5/31/12 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 116 $3,019,287 Jun-12 $434,285 Euro-Bobl 5 yr (Long) 20 3,139,475 Jun-12 29,636 Euro-Bund 10 yr (Long) 25 4,514,154 Jun-12 218,684 Euro-Buxl 30 yr Bond (Long) 8 1,418,118 Jun-12 114,336 Euro-Schatz 2 yr (Long) 30 4,109,942 Jun-12 7,015 Japanese Government Bond 10 yr (Long) 10 18,326,953 Jun-12 213,572 MSCI EAFE Index Mini (Short) 33 2,201,925 Jun-12 348,207 NASDAQ 100 Index E-Mini (Short) 43 2,170,640 Jun-12 147,730 S&P 500 Index E-Mini (Long) 128 8,378,880 Jun-12 (357,047) S&P Mid Cap 400 Index E-Mini (Short) 7 647,360 Jun-12 23,461 U.K. Gilt 10 yr (Long) 14 2,602,162 Sep-12 45,044 U.S. Treasury Bond 30 yr (Long) 25 3,742,969 Sep-12 64,210 U.S. Treasury Note 10 yr (Long) 8 1,071,500 Sep-12 9,172 U.S. Treasury Note 5 yr (Long) 27 3,353,063 Sep-12 11,761 U.S. Treasury Note 2 yr (Long) 28 6,171,375 Sep-12 3,384 Total WRITTEN OPTIONS OUTSTANDING at 5/31/12 (premiums received $436,394) Contract Expiration date/ amount strike price Value Herbalife, Ltd. (Call) 2,983 Aug-12/$62.50 $2,447 SPDR S&P rust (Call) 191,497 Jun-12/136.00 72,927 SPDR S&P rust (Put) 30,279 May-13/90.00 84,819 SPDR S&P rust (Put) 14,706 Apr-13/100.00 55,893 SPDR S&P rust (Put) 9,176 Mar-13/100.00 30,797 SPDR S&P rust (Put) 5,350 Mar-13/100.00 17,956 SPDR S&P rust (Put) 12,741 Feb-13/100.00 37,339 SPDR S&P rust (Put) 1,785 Feb-13/100.00 5,231 SPDR S&P rust (Put) 9,562 Jan-13/95.00 19,727 SPDR S&P rust (Put) 4,963 Jan-13/95.00 10,261 SPDR S&P rust (Put) 14,525 Dec-12/85.00 15,528 SPDR S&P rust (Put) 10,578 Nov-12/85.00 8,194 SPDR S&P rust (Put) 3,944 Nov-12/85.00 2,984 SPDR S&P rust (Put) 9,176 Sep-12/113.00 19,956 SPDR S&P rust (Put) 5,350 Sep-12/113.00 11,635 SPDR S&P rust (Put) 12,741 Aug-12/110.00 14,229 SPDR S&P rust (Put) 1,785 Aug-12/110.00 1,994 SPDR S&P rust (Put) 14,525 Jul-12/105.00 5,111 SPDR S&P rust (Put) 14,525 Jun-12/95.00 209 Total 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 5/31/12 Payments Payments Unrealized Swap counterparty / Termination made by received by appreciation/ Notional amount date fund per annum fund per annum (depreciation) Bank of America N.A. $16,497,000 5/2/22 3 month USD- LIBOR-BBA 2.0425% $482,160 3,370,000 3/23/22 3 month USD- LIBOR-BBA 2.388% 216,181 Credit Suisse International 380,000 5/8/22 3 month USD- LIBOR-BBA 2.05125% 11,267 5,300,000 5/15/14 3 month USD- LIBOR-BBA 0.598% (1,668) 5,600,000 5/15/17 3 month USD- LIBOR-BBA 1.101% 29,002 2,000,000 5/15/42 3 month USD- LIBOR-BBA 2.7545 153,588 2,311,000 4/13/22 3 month USD- LIBOR-BBA 2.133% 89,935 Deutsche Bank AG 1,358,000 3/05/22 2.133% 3 month USD- LIBOR-BBA (56,143) JPMorgan Chase Bank NA 1,180,000 3/26/22 3 month USD- LIBOR-BBA 2.3245% 68,364 13,000,000 4/4/22 3 month USD- LIBOR-BBA 2.2725% 683,200 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/12 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,800,000 9/21/21 (2.305%) USA Non Revised $46,246 Consumer Price Index-Urban (CPI-U) baskets 17,257 3/14/13 (3 month USD- A basket (112,106) LIBOR-BBA plus (MLTRFCF) 0.10%) of common stocks baskets 11,812 3/14/13 (3 month USD- A basket (76,770) LIBOR-BBA) (MLTRFCF) of common stocks baskets 51,592 3/14/13 (3 month USD- A basket (334,767) LIBOR-BBA) (MLTRFCF) of common stocks units 450 3/14/13 3 month USD- Russell 1000 102,660 LIBOR-BBA Total Return Index minus 0.09% 38 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Bank of America N.A. cont. units 308 3/14/13 (3 month USD- Russell 1000 $71,005 LIBOR-BBA) Total Return Index units 1,330 4/5/13 (3 month USD- Russell 1000 356,196 LIBOR-BBA Total Return Index minus 0.39%) Citibank, N.A. $679,000 12/20/21 2.22% USA Non Revised (15,184) Consumer Price Index-Urban (CPI-U) 921,000 12/23/21 2.345% USA Non Revised (8,967) Consumer Price Index-Urban (CPI-U) baskets 12 2/13/13 (3 month USD- A basket (14,117) LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 29 2/13/13 (3 month USD- A basket (34,258) LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks units 258 2/13/13 3 month USD- Russell 1000 19,940 LIBOR-BBA Total Return Index minus 0.15% units 677 2/13/13 (3 month USD- Russell 1000 52,323 LIBOR-BBA) Total Return Index Credit Suisse International $1,900,000 5/8/22 (2.60%) USA Non Revised (27,301) Consumer Price Index-Urban (CPI-U) 200,000 10/7/21 2.22% USA Non Revised (4,204) Consumer Price Index-Urban (CPI-U) 1,200,000 3/7/22 (2.58%) USA Non Revised (12,672) Consumer Price Index-Urban (CPI-U) 600,000 12/7/21 (2.385%) USA Non Revised 2,197 Consumer Price Index-Urban (CPI-U) shares 7,060 2/8/13 (3 month USD- Vanguard Index (43,999) LIBOR-BBA Funds — MSCI minus 0.175%) Emerging Markets ETF shares 18,583 9/19/12 (3 month USD- Vanguard Index (115,811) LIBOR-BBA Funds — MSCI minus 0.10%) Emerging Markets ETF shares 6,269 9/19/12 (3 month USD- Vanguard Index (16,409) LIBOR-BBA Funds — MSCI minus 0.175%) Emerging Markets ETF shares 11,900 9/19/12 (3 month USD- Vanguard Index (74,162) LIBOR-BBA) Funds — MSCI Emerging Markets ETF 39 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 5/31/12 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Credit Suisse International cont. shares 5,340 9/19/12 (3 month USD- Vanguard Index $(33,280) LIBOR-BBA) Funds — MSCI Emerging Markets ETF shares 94,529 7/2/13 (3 month USD- Vanguard Index (509,756) LIBOR-BBA Funds — MSCI plus 0.10%) Emerging Markets ETF Deutsche Bank AG $500,000 11/7/21 (2.43%) USA Non Revised (1,208) Consumer Price Index Urban (CPI-U) JPMorgan Chase Bank NA 600,000 1/9/22 2.41% USA Non Revised 2,524 Consumer Price Index-Urban (CPI-U) 600,000 2/9/22 (2.65%) USA Non Revised (11,334) Consumer Price Index-Urban (CPI-U) 13,000,000 4/4/22 (2.6975%) USA Non Revised (315,666) Consumer Price Index-Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/12 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC DJ CDX EM Series 16 Index Ba1/P $(16,800) $200,000 12/20/16 500 bp $(326) DJ CDX EM Series 16 Index Ba1/P (10,450) 100,000 12/20/16 500 bp (2,213) DJ CDX EM Series 16 Index Ba1/P (9,600) 100,000 12/20/16 500 bp (1,363) DJ CDX EM Series 17 Index BB+/P (12,420) 115,000 6/20/17 500 bp (3,473) DJ CDX EM Series 17 Index BB+/P (12,363) 115,000 6/20/17 500 bp (3,416) DJ CDX EM Series 17 Index BB+/P (6,860) 70,000 6/20/17 500 bp (1,443) DJ CDX EM Series 17 Index BB+/P (529,760) 4,300,000 6/20/17 500 bp (171,938) DJ CDX NA HY Series 18 Index B+/P 140,663 3,630,000 6/20/17 500 bp (104,290) DJ CDX NA HY Series 18 Index B+/P 149,548 5,697,000 6/20/17 500 bp (205,611) DJ CDX NA IG Series 17 Index BBB+/P 1,980 200,000 12/20/16 100 bp 1,084 40 CREDIT DEFAULT CONTRACTS OUTSTANDING at 5/31/12 cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclay’s Bank, PLC cont. DJ CDX NA IG Series 17 Index BBB+/P $653 60,000 12/20/16 100 bp $384 DJ CDX NA IG Series 18 Index BBB+/P (508) 260,000 6/20/17 100 bp (3,127) Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 70,000 2,000,000 6/20/17 500 bp (54,960) DJ CDX NA IG Series 17 Index BBB+/P 4,656 285,000 12/20/16 100 bp 3,378 Deutsche Bank AG DJ CDX EM Series 15 Index Ba1/P (58,800) 700,000 6/20/16 500 bp (3,406) DJ CDX EM Series 16 Index Ba1/P (22,000) 200,000 12/20/16 500 bp (5,526) DJ CDX EM Series 16 Index BB+/P (45,720) 400,000 12/20/16 500 bp (12,772) DJ CDX NA HY Series 18 Index B+/P 84,000 3,200,000 6/20/17 500 bp (115,491) DJ CDX NA IG Series 17 Index BBB+/P 560 60,000 12/20/16 100 bp 291 DJ CDX NA IG Series 17 Index BBB+/P (570) 245,000 12/20/16 100 bp (1,668) DJ CDX NA IG Series 18 Index BBB+/P (12,391) 2,500,000 6/20/17 100 bp (35,419) JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 74,156 2,825,000 6/20/17 500 bp (101,957) DJ CDX NA HY Series 18 Index B+/P 843,750 25,000,000 6/20/17 500 bp (732,139) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at May 31, 2012. Securities rated by Putnam are indicated by “/P.” 41 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,321,507 $870,407 $— Capital goods 1,886,797 374,792 — Communication services 982,593 584,584 — Conglomerates 528,380 67,898 — Consumer cyclicals 4,552,155 645,161 — Consumer staples 4,282,803 910,538 — Energy 2,578,250 1,007,945 — Financials 8,564,878 1,260,254 — Government 13,124 — — Health care 3,713,504 1,162,533 — Technology 7,961,447 173,213 — Transportation 874,287 33,576 — Utilities and power 996,524 334,030 — Total common stocks — Commodity linked notes — 2,947,787 — Investment companies 269,473 — — Purchased options outstanding — 703,975 — Short-term investments 58,202,468 24,014,075 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(245,702) $— Futures contracts 1,313,450 — — Written options — (417,237) — Interest rate swap contracts — 1,675,886 — Total return swap contracts — (1,108,880) — Credit default contracts — (2,187,125) — Totals by level $— The accompanying notes are an integral part of these financial statements. 42 Statement of assets and liabilities 5/31/12 ASSETS Investment in securities, at value, including $68,380 of securities on loan (Note 1): Unaffiliated issuers (identified cost $77,676,711) $74,017,490 Affiliated issuers (identified cost $57,801,468) (Notes 1 and 7) 57,801,468 Foreign currency (cost $770) (Note 1) 770 Dividends, interest and other receivables 233,918 Receivable for shares of the fund sold 613,833 Receivable for investments sold 196,569 Unrealized appreciation on swap contracts (Note 1) 2,391,925 Receivable for variation margin (Note 1) 115,004 Unrealized appreciation on forward currency contracts (Note 1) 289,400 Receivable from Manager (Note 2) 18,061 Premium paid on swap contracts (Note 1) 738,242 Unamortized offering costs (Note 1) 45,881 Total assets LIABILITIES Payable to custodian 813 Payable for investments purchased 123,628 Payable for shares of the fund repurchased 2,135,068 Payable for investor servicing fees (Note 2) 37,261 Payable for custodian fees (Note 2) 60,604 Payable for Trustee compensation and expenses (Note 2) 351 Payable for administrative services (Note 2) 196 Payable for distribution fees (Note 2) 18,631 Payable for offering costs (Note 1) 153,638 Unrealized depreciation on forward currency contracts (Note 1) 535,102 Written options outstanding, at value (premiums received $436,394) (Notes 1 and 3) 417,237 Premium received on swap contracts (Note 1) 1,369,966 Unrealized depreciation on swap contracts (Note 1) 3,380,320 Collateral on securities loaned, at value (Note 1) 69,000 Collateral on certain derivative contracts, at value (Note 1) 470,000 Other accrued expenses 102,754 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $129,679,336 Undistributed net investment income (Note 1) 202,058 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,268,028 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,561,430) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 43 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($38,666,435 divided by 3,776,263 shares) $10.24 Offering price per class A share (100/94.25 of $10.24)* $10.86 Net asset value and offering price per class B share ($727,116 divided by 71,274 shares)** $10.20 Net asset value and offering price per class C share ($3,151,291 divided by 309,216 shares)** $10.19 Net asset value and redemption price per class M share ($363,275 divided by 35,570 shares) $10.21 Offering price per class M share (100/96.50 of $10.21)* $10.58 Net asset value, offering price and redemption price per class R share ($102,289 divided by 10,000 shares) $10.23 Net asset value, offering price and redemption price per class Y share ($84,577,586 divided by 8,245,508 shares) $10.26 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 44 Statement of operations For the period 9/19/11 (commencement of operations) to 5/31/12 INVESTMENT INCOME Dividends (net of foreign tax of $19,924) $389,292 Interest (including interest income of $16,523 from investments in affiliated issuers) (Note 7) 24,242 Securities lending (Note 1) 165 Total investment income EXPENSES Compensation of Manager (Note 2) 313,407 Investor servicing fees (Note 2) 61,826 Custodian fees (Note 2) 99,956 Trustee compensation and expenses (Note 2) 1,494 Administrative services (Note 2) 790 Distribution fees — Class A (Note 2) 41,837 Distribution fees — Class B (Note 2) 2,202 Distribution fees — Class C (Note 2) 9,113 Distribution fees — Class M (Note 2) 1,559 Distribution fees — Class R (Note 2) 357 Amortization of offering costs (Note 1) 107,757 Auditing 76,713 Other 36,513 Fees waived and reimbursed by Manager (Note 2) (300,892) Total expenses Expense reduction (Note 2) (109) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 140,207 Net realized gain on swap contracts (Note 1) 657,637 Net realized gain on futures contracts (Note 1) 867,123 Net realized gain on foreign currency transactions (Note 1) 28,859 Net realized gain on written options (Notes 1 and 3) 91,209 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (246,421) Net unrealized depreciation of investments, futures contracts, swap contracts, and written options during the year (3,315,009) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 45 Statement of changes in net assets For the period 9/19/11 (commencement of INCREASE IN NET ASSETS operations) to 5/31/12 Operations: Net investment loss $(38,824) Net realized gain on investments and foreign currency transactions 1,785,035 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,561,430) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (161,991) Class B (1,006) Class C (4,876) Class M (2,469) Class R (807) Class Y (15,416) Net realized short-term gain on investments Class A (77,866) Class B (593) Class C (2,362) Class M (1,294) Class R (423) Class Y (7,022) Increase from capital share transactions (Note 4) 114,679,336 Total increase in net assets NET ASSETS Beginning of period (Note 6) 15,000,000 End of period (including undistributed net investment income of $202,058) The accompanying notes are an integral part of these financial statements. 46 This page left blank intentionally. 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A May 31, 2012† (.02) .39 (.09) (.04) * .98* (.22)* 41* Class B May 31, 2012† (.07) .38 (.07) (.04) * 1.50* (.68)* 41* Class C May 31, 2012† (.07) .38 (.08) (.04) * 1.50* (.66)* 41* Class M May 31, 2012† (.06) .39 (.08) (.04) * 1.33* (.60)* 41* Class R May 31, 2012† (.05) .40 (.08) (.04) * 1.15* (.45)* 41* Class Y May 31, 2012† .01 .38 (.09) (.04) * .80* .11* 41* * Not annualized † For the period September 19, 2011 (commencement of operations) to May 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2012 0.61% The accompanying notes are an integral part of these financial statements. 48 49 Notes to financial statements 5/31/12 Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from September 19, 2011 (commencement of operations) through May 31, 2012. Putnam Dynamic Risk Allocation Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return. Total return is composed of capital appreciation and income. The fund invests in a diversified set of asset classes. By investing in a broader set of asset classes than a traditional balanced fund, and by using leverage to increase the funds exposure to asset classes, Putnam Management believes the fund may achieve a higher total return than a traditional balanced fund with approximately the same amount of risk as a traditional balanced fund. Risk is measured by the volatility of the funds investment portfolio. The fund may invest without limit in U.S., international, and emerging markets equity securities (growth or value stocks or both) of companies of any size and fixed-income securities of corporate or government issuers without constraint as to maturity or credit quality (including in high yield securities, which are sometimes referred to as junk bonds); mortgage- and asset-backed securities; inflation-protected securities; commodities; and real estate investment trusts. These asset classes offer different return potential and exposure to different investment risks. The fund offers class A, class B, class C, class M, class R and class Y shares. The fund began offering class A, classB, class C, class M, class R and class Y shares on September 19, 2011. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, classC, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Effective July 2, 2012, the fund began offering class R5 and class R6 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 50 Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 51 Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio return, to enhance returns on securities owned, and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates, and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 240 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $11,500,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from 52 an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $23,500,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $26,800,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $23,600,000 on credit default swap contracts for the reporting period. 53 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,395,983 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,878,422. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $68,380 and the fund received cash collateral of $69,000. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit Effective January 2012, the fund participates, along with other Putnam funds, in a $315 million ($325 million prior to June 29, 2012) unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% (0.13% prior to June 29, 2012) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in 54 the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $2,282,066 of late year ordinary losses ((i) ordinary losses recognized during the period between January 1, 2012 and May 31, 2012, and (ii) specified ordinary losses recognized during the period between November 1, 2011 and May 31, 2012), to its fiscal year ending May 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, late year loss deferrals, unrealized gains and losses on certain futures contracts, realized gains and losses on certain futures contracts, income on swap contracts and redesignation of taxable income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $427,447 to decrease distributions in excess of net investment income and $427,447 to decrease to accumulated net realized gains. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $1,393,208 Unrealized depreciation (5,089,422) Net unrealized depreciation (3,696,214) Undistributed short-term gain 973,694 Undistributed long-term gain 627,264 Late year ordinary loss (2,282,066) Cost for federal income tax purposes $135,515,172 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Offering costs The offering costs of $153,638 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.050% of the first $5 billion, 1.000% of the next $5 billion, 0.950% of the next $10 billion, 0.900% of the next $10 billion, 0.850% of the next $50 billion, 0.830% of the next $50 billion, 0.820% of the next $100 billion and 0.815% of any excess thereafter. 55 Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $47,011 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $253,881 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. Effective July 2, 2012, class R5 shares will pay a monthly fee based on the average net assets of class R5 shares at an annual rate of 0.15%. Effective July 2, 2012, class R6 shares will pay a monthly fee based on the average net assets of class R6 shares at an annual rate of 0.05%. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $96 under the expense offset arrangements and by $13 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $35, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 56 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,482 and $4 from the sale of classA and classM shares, respectively, and received $45 and $200 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $59,892,440 and $7,551,299, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 939,180 699,452 Options exercised — — Options expired (458,016) (201,589) Options closed (110,973) (61,469) Written options outstanding at the end of the reporting period 370,191 $436,394 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 9/19/11 (commencement of operations) to 5/31/12 ClassA Shares Amount Shares sold 2,881,028 $29,872,014 Shares issued in connection with reinvestment of distributions 4,632 45,158 2,885,660 29,917,172 Shares repurchased (559,397) (5,816,748) Net increase For the period 9/19/11 (commencement of operations) to 5/31/12 ClassB Shares Amount Shares sold 64,417 $666,891 Shares issued in connection with reinvestment of distributions 47 459 64,464 667,350 Shares repurchased (3,190) (32,489) Net increase 57 For the period 9/19/11 (commencement of operations) to 5/31/12 ClassC Shares Amount Shares sold 304,942 $3,146,929 Shares issued in connection with reinvestment of distributions 615 5,988 305,557 3,152,917 Shares repurchased (6,341) (65,420) Net increase For the period 9/19/11 (commencement of operations) to 5/31/12 ClassM Shares Amount Shares sold 25,314 $257,414 Shares issued in connection with reinvestment of distributions 260 2,533 25,574 259,947 Shares repurchased (4) (45) Net increase For the period 9/19/11 (commencement of operations) to 5/31/12 ClassY Shares Amount Shares sold 9,160,766 $96,224,452 Shares issued in connection with reinvestment of distributions 936 9,126 9,161,702 96,233,578 Shares repurchased (926,194) (9,636,926) Net increase ClassR had no capital shares transactions other than the initial capitalization (Note 6). At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at end of the Shares owned Percentage of ownership reporting period ClassA 1,375,440 36.42% $14,084,506 ClassB 10,000 14.03 102,000 ClassC 10,000 3.23 101,900 ClassM 10,000 28.11 102,100 ClassR 10,000 100.00 102,300 ClassY 10,000 0.12 102,600 At the close of the reporting period, a shareholder owned 57.06% of the outstanding shares of the fund. 58 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $518,897 Payables $2,706,022 Foreign exchange contracts Receivables 289,400 Payables 535,102 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 2,259,782* Unrealized depreciation 2,139,719* Receivables, Net assets— Unrealized Interest rate contracts appreciation 2,501,478* Payables 454,347 Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $628,730 $628,730 Foreign exchange contracts — — 11,685 — $11,685 Equity contracts (6,321) (196,212) — (114,133) $(316,666) Interest rate contracts — 1,063,335 — 143,040 $1,206,375 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,555,401) $(1,555,401) Foreign exchange contracts — — (245,702) — $(245,702) Equity contracts 38,585 596,636 — (763,311) $(128,090) Interest rate contracts — 716,814 — 1,330,317 $2,047,131 Total 59 Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on September 19, 2011. Prior to September 19, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $14,500,000 1,450,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 7: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $16,523 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $126,303,369 and $68,570,901, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 60 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $627,264 as a capital gain dividend with respect to the taxable year ended May 31, 2012, or, if subsequently determined to be different, the net capital gain of such year. The fund designated 11.23% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 28.01%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 61 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 62 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of May 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 63 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer, and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk, and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President and Treasurer Robert R. Leveille (Born 1969) Since 2010 Vice President and Chief Compliance Officer Manager of Finance, Dunkin’ Brands (2008– Since 2007 2010); Senior Financial Analyst, Old Mutual Asset Chief Compliance Officer, Putnam Investments, Management (2007–2008); Senior Financial Putnam Management, and Putnam Retail Analyst, Putnam Investments (1999–2007) Management Nancy E. Florek (Born 1957) Mark C. Trenchard (Born 1962) Vice President, Assistant Clerk, Assistant Vice President and BSA Compliance Officer Treasurer, and Proxy Manager Since 2002 Since 2000 Director of Operational Compliance, Putnam Investments and Putnam Susan G. Malloy (Born 1957) Retail Management Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 64 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Elizabeth T. Kennan BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Robert T. Burns George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Marketing Services President Judith Cohen Putnam Retail Management Vice President, Clerk, and One Post Office Square Jonathan S. Horwitz Assistant Treasurer Boston, MA 02109 Executive Vice President, Principal Executive Officer, Michael Higgins Custodian and Compliance Liaison Vice President and Treasurer State Street Bank and Trust Company Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Assistant Clerk, Legal Counsel Principal Financial Officer Assistant Treasurer, and Ropes & Gray LLP Proxy Manager Janet C. Smith Independent Registered Vice President, Susan G. Malloy Public Accounting Firm Assistant Treasurer, and Vice President and KPMG LLP Principal Accounting Officer Assistant Treasurer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Dynamic Risk Allocation Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients.
